As filed with the Securities and Exchange Commission onNovember 26, 2014 Registration No. 333-198621 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Amendment No. 3) FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEDOVEX CORP. (Exact name of registrant as specified in its charter) Nevada 46-3312262 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3279 Hardee Avenue Atlanta, Georgia 30341 (844) 633-6839 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Charles Farrahar Chief Financial Officer MEDOVEX CORP. 1735 Buford Hwy., Suite 215-113 Cumming, Georgia 30041 (844) 633-6839 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Harvey Kesner, Esq. Arthur S. Marcus, Esq. Sichenzia Ross Friedman FerenceLLP 61 Broadway, 32nd Floor New York, New York 10006 (212)930-9700 (212) 930-9725 (fax) Barbara A. Jones, Esq. Greenberg Traurig, LLP One International Place Boston, MA 02110 (617) 310-6000 (617) 310-6001 (fax) Joel Mayersohn, Esq. Roetzel & Andress, LPA 350 East Las Olas Blvd. Las Olas Centre II, Suite 1150 Fort Lauderdale, Florida 33301 (954) 462-4150 Approximate date of commencement of proposed sale to public: As soon as practicable after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box[X] If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering [ ] If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering[ ] If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. [ ] Largeacceleratedfiler [ ] Acceleratedfiler[ ] Non-acceleratedfiler[ ] (Do not check if asmaller reporting company) Smallerreportingcompany[X] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per Share (1) Proposed maximum aggregate offering price (1) Amount of registration fee (2) Units, Each Consisting of One Share of Common Stock, $0.001 Par Value Per Share, One Series A Warrant and One Series B Warrant 1,600,000 units $ $ 9,200,000 $ 1,184.96 Shares of Common Stock Included as Part of the Units (3) 1,600,000 shares (4 ) (4 ) - Series A Warrants Included as Part of the Units 1,600,000 warrants (4 ) (4 ) - Shares of Common Stock Underlying the Series A Warrants Included as Part of the Units (3)(5) 1,600,000 shares $ $ 11,040,000 $ 1,421.95 Series B Warrants Included as Part of the Units 1,600,000 warrants (4 ) (4 ) - Shares of Common Stock Underlying the Series B Warrants Includedas Partof the Units (3)(5) 1,600,000 shares $ $ 11,040,000 $ 1,421.95 Units underlying the Representative’s Unit Warrant (“Representative’s Units”) (6) 83,478 units (4 ) (4 ) - Shares of Common Stock underlying the Representative’s Units (3) 83,478 shares $ $ 479,999 $ 61.83 Series A Warrants Included as Part of the Representative’s Units (7) 83,478 warrants (4 ) (4 ) - Shares of Common Stock Underlying the Series A Warrants Included in the Representative’s Units (3)(5) 83,478 shares $ $ 684,520 $ 88.17 Series B Warrants Included as Part of the Representative’s Units(7) 83,478 warrants (4 ) (4 ) - Shares of Common Stock Underlying the Series B Warrants Included in the Representative’s Units (3)(5) 83,478 shares $ $ 684,520 $ 88.17 Total $ 33,129,039 $ 4,267.03 * Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the "Securities Act"). Includes the offering price of shares from the units that the underwriters have the option to purchase to cover over-allotments, if any. Calculated pursuant to Rule 457(o) based on an estimate of the proposed maximum aggregate offering price. Pursuant to Rule 416 under the Securities Act, the shares of Common Stock registered hereby also include an indeterminate number of additional shares of Common Stock as may from time to time become issuable by reason of stock splits, stock dividends, recapitalizations or other similar transactions. No registration fee pursuant to Rule 457(g) under the Securities Act. Estimated solely for the purposes of calculating the registration fee pursuant to Rule 457(g) under the Securities Act. The warrants are exercisable at a per share exercise price equal to 120% of the public offering price per unit. Estimated solely for the purpose of recalculating the registration fee pursuant to Rule 457(g) under the Securities Act, the proposed maximum aggregate offering price of the Representative's Units is $1,849,039 (which is equal to 6% of $30,817,317). 50% of all of the warrants included as part of the Representatives Warrant are exercisable at 120% of the public offering price per unit, and 50% of all of the warrants included as part of the Representative's Unit Warrant are exercisable at 165% of the public offering price per unit. * Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities or the solicitation of an offer to buy these securities in any state in which such offer, solicitation or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDNOVEMBER 26, 2014 1,391,305 Units Each Unit Consisting of One Share of Common Stock, One Series A Warrant to Purchase One Share of Common Stock and One Series B Warrant to Purchase One Share of Common Stock We are offering 1, 391,305 units in an initial public offering. Each unit consists of one share of common stock, one Series A Warrant and one Series B Warrant. No public market currently exists for our common stock or warrants. We are offering all of the shares of common stock offered by this prospectus. The public offering price will be $5.75per unit.The shares of common stock, Series A Warrants and Series B Warrants will be sold as a unit but will trade separatelyafter the consummation of the offering. Each Series A Warrant is exercisable for one share of common stock.The Series A Warrants are immediately exercisable upon issuance in this initial public offering at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series A Warrants will expire on the third anniversary of the date of issuance. Each Series B Warrant is exercisable for one share of common stock.The Series B Warrants are immediately exercisable upon issuance in this initialpublic offering at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series B Warrants will expire on the fifth anniversary of the date of issuance. The shares of common stock issuable from time to time upon the exercise of the Series A Warrants and the Series B Warrants are also being offered pursuant to this prospectus. We have applied to list our common stock for trading on the NASDAQ Capital Market under the symbol “MDVX,” the Series A Warrants under the symbol “MDVXW,” and the Series B Warrants under the symbol “MDVXT.”No assurance can be given that our application will be approved. We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012, and, as such, we have elected to take advantage of certain reduced public company reporting requirements for this prospectus and future filings. Table of Contents Investing in our securities involves a high degree of risk. See the section entitled “Risk Factors” beginning on page 10 in this prospectus. You should carefully consider these risk factors, as well as the information contained in this prospectus, before you invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Unit Total Initial public offering price $ $ 8,000,004 Underwriting discounts and commissions (1) $ $ 640,000 Proceeds to us, before expenses $ $ 7,360,004 (1)The underwriters will receive compensation in addition to the underwriting discount and commissions. See "Underwriting" beginning on page 76 for a description of compensation payable to the underwriters. We have granted a 30-day option to the representative of the underwriters to purchase up to 208,695 additional units solely to cover over-allotments, if any. If the representative of the underwriters exercises its over-allotment option, such purchases cannot exceed an aggregate of 15% of the number of units sold in the primary offering. In addition, the registration statement of which this prospectus forms a part relates to the registration of 83,478 u nits issuable upon exercise of the Representative’s Unit Warrant. The underwriters expect to deliver our securities to purchasers in the offering on or about December, 2014 . Sole Book-Running Manager Laidlaw & Company (UK) Ltd. Table of Contents This is the current prototype of the DenerVex device. It has been used on non-living tissue to test the efficacy of the nerve and tissue removal, but has yet to be tested on live patients pending regulatory approval for human clinical trials.MEDOVEX has not sold this device and has not applied to any regulatory agency to obtain clearance for this prototype.The final device used to obtain regulatory clearance may appear differently than the image above. Table of Contents TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 10 Special Note Regarding Forward-Looking Statements 30 Use of Proceeds 30 Dividend Policy 31 Capitalization 31 Dilution 33 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Business 41 Management 57 ExecutiveCompensation 65 Transactions withRelated Persons 66 Principal Stockholders 69 Description of Capital Stock 70 Shares Eligible for Future Sale 74 Underwriting 76 Legal Matters 85 Experts 85 Where You Can Find More Information 85 Index to Financial Statements F-1 Neither we nor the underwriters have authorized anyone to provide you with information that is different from that contained in this prospectus or in any free writing prospectus we may authorize to be delivered or made available to you. When you make a decision about whether to invest in our common stock, you should not rely upon any information other than the information in this prospectus or in any free writing prospectus that we may authorize to be delivered or made available to you. This prospectus is not an offer to sell or the solicitation of an offer to buy the shares of common stock in any circumstances under which the offer or solicitation is unlawful. Unless otherwise indicated, information contained in this prospectus concerning our industry and the markets in which we operate, including our general expectations and market position, market opportunity and market share, is based on information from our own management estimates and research, as well as from industry and general publications and research, surveys and studies conducted by third parties. Management estimates are derived from publicly available information, our knowledge of our industry and assumptions based on such information and knowledge, which we believe to be reasonable. Our management estimates have not been verified by any independent source, and we have not independently verified any third-party information.In addition, assumptions and estimates of our and our industry’s future performance are necessarily subject to a high degree of uncertainty and risk due to a variety of factors, including those described in “Risk Factors.” These and other factors could cause our future performance to differ materially from our assumptions and estimates. See “Special Note Regarding Forward-Looking Statements.” We have applied for trademarks on “MEDOVEX” and “DenerVex”. This prospectus may include trademarks, trade names and service marks that are the property of other organizations. Solely for convenience, trademarks and trade names referred to in this prospectus appear without the ® and ™ symbols, but those references are not intended to indicate, in any way, that we will not assert, to the fullest extent under applicable law, our rights or that the applicable owner will not assert its rights, to these trademarks and trade names. Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should read this entire prospectus carefully, especially the "Risk Factors" section of this prospectus and our financial statements and the related notes appearing at the end of this prospectus, before making an investment decision. As used in this prospectus, unless the context otherwise requires, references to Medovex,we, us, our, our company refer to MEDOVEX Corp. and its wholly-owned subsidiary, Debride, Inc.All share numbers give effect to a 2:1 reverse stock split effected in March, 2014. Overview MEDOVEX Corp.’s goal is to create better living through better medicine. We intend to build a portfolio of medical device products in areas where our world-class management team believes the largest, most targetable market opportunities exist. We intend to build this portfolio primarily by acquiring companies or technologies that we believe have promising commercial potential. In September 2013, we acquired Debride, Inc. (Debride).Debride acquired a patent, patent applications and other intellectual property rights relating to the use, development, and commercialization of the DenerVex device (the DenerVex).Debride acquired from Scott M.W. Haufe, MD (Dr. Haufe) all right, title and ownership of U.S. Patent 8,167,879 B2, together with all of Dr. Haufe’s rights, title and interest in and to the DenerVex.Dr. Haufe is a director of the Company.In September 2013, we entered into a Co-Development Agreement with Dr. James Andrews, a renowned orthopedic surgeon who also is a director of the Company.Dr. Andrews has agreed to evaluate the DenerVex and to seek to make modifications and improvements to such technology, as well as to strategize in the rollout of the DenerVex.See “Transactions with Related Parties”. We are a development stage enterprise with no revenues. In their opinion letter for the fiscal year ended December 31, 2013, our auditors included an explanatory paragraph that disclosed conditions that raise concerns about the Company's ability to continue as a going concern.Please refer to the audited financial statements and accompanying auditors report within this filing. Initial Product To date, our efforts have focused on the development of the patent-protected DenerVex device (U.S. Patent 8,167,879 B2).The DenerVex is designed to provide long lasting relief of pain associated with Facet Joint Syndrome (FJS), a condition in which the joints in the back of the spine degenerate and subsequently cause back pain.The concept is simple: remove the affected nerve endings sending pain signals to the brain in such a way that they won’t grow back. A current treatment for this pain removes the nerve endings, but the nerve endings regenerate and the pain returns. A patient is forced to return again and again to seek pain relief at a substantial cost over time. In order to avoid having his patients suffering from chronic back pain associated with FJS have to return to him for repeated treatments, Dr. Haufe performed a 2-step procedure. He first scraped away synovial tissue using an already available deburring device around the facet joints in the spine so nerves would not have tissue that could be used for regrowth. Once this tissue was removed, he then used a standard electrocautery unit to cauterize the nerve endings, as is done with the temporary treatment to render the nerves incapable of sending pain signals to the brain. Due to the complexity and time required to complete this procedure, it is only employed by a small number of other surgeons besides Dr. Haufe.Dr. Haufe did not use the prototype of the DenerVex device to perform such procedures. In order to see if these patients were indeed enjoying pain relief and not experiencing nerve regrowth, Dr. Haufe followed 174 of his patients receiving this treatment over a three year period (temporary approaches generally do not last more than 2 years and often less). Over 70% of patients were still pain free or had greater than 50% reduction in pain. While this follow-up did not constitute a clinical study that could be used for FDA clearance,nor was it designed to be a safety study,the results encouraged Dr. Haufe to think of ways to expand the treatment to other patients who did not have the resources to afford a relatively complex procedure (assuming they could even locate a surgeon capable of performing it). The key was simplifying the procedure to the point where doctors specializing in pain management and other areas besides spine surgery could perform the procedure quickly and safely, at a cost much less than the cost of temporary treatments over time. To simplify the procedure, Dr. Haufe conceptualized a hand held device that combined the tissue scraping and electrocautery procedures into one action.Asimple solution that, based on our internal research on non-living tissue, will produce the same result as the 2-step procedure, but require significantly less surgical skill and take much less time.Initially, this was performed on meat purchased at a grocery store to get the basic design, but the Company has recently performed the procedure in human cadaver labs and on animals in order to get data on the effectiveness of the tissue removal in a setting that is as close as the Company can get without testing on a live person.Of course, the Company cannot perform the procedure in live trials until the requisite regulatory agencies give it approval for such trials. We believe the DenerVex will be the first device of its kind intended to combine tissue scraping and electrocautery simultaneously in order to achieve a long lasting solution to FJS.The DenerVex is intended to be being designed as a single use device that will be provided to health care practitioners in a package that contains all of the items necessary in the sterile field of the operating room to carry out the surgery necessary to address FJS.The device is being designed for use with a few commercial electrocautery units in addition to a dedicated electrocautery unit being developed by the Company. -1- Table of Contents Besides the potential cost savings from the use of the DenerVex device, we believe the procedure using the DenerVex will be less invasive, faster and represent a lower risk of infection from surgery than its competitors, while offering a longer term solution to FJS than is currently available. In the procedure where the DenerVex is used, a tiny incision is made above the facet joint and the DenerVex will be inserted through a cannula to the facet joint region. The cannula has a bullet-shaped tip that acts as a retractor system. The physician performing the procedure will insert a guidewire down to the facet joint region and the cannula/retractor is inserted over that wire. The inner bullet is removed, leaving a hollow tube for working space. The device is positioned and manipulated via fluoroscopy. No other devices or tools are required beyond standard surgical tools for closure and a cautery generator. The DenerVex is designed to be powered by (and compatible with) a few currently marketed electrocautery consoles. However, in order to get the widest possible distribution of the device, the Company intends to develop its own cautery generator. Activation of the device is intended to result in the combined effect of a tissue removal action with electrocautery to the facet joint surface resulting in removal of the nerves and synovial membrane tissues. The treatment of each joint is intended to take a couple of minutes and the incision will be closed with a single suture stitch. The DenerVex is currently in the prototype development phase. In order to commercialize the device, we will: 1. Conduct additional research to further refine the product. 2. Submit the final version to regulatory agencies for their approval, including conducting additional studies as they may require. 3. Finalize reimbursement, marketing and distribution strategies. 4. Source vendor(s) for production and marketing/distribution partners (we currently do not plan to manufacture or distribute the product ourselves). Market Our first device, the DenerVex, is targeted at the $11.5 billion global spine surgery devices market, which is largely focused on the treatment of lower back pain.It is estimated that 10% of the adult U.S. population suffers from chronic lower back pain. Chronic lower back pain is the second leading cause of disability in the U.S. Approximately 31% of chronic lower back pain is attributed to FJS, a condition in which joints located at the back of the spine degenerate and subsequently cause pain.Each joint in the spine has a rich supply of tiny nerve fibers that provide a painful stimulus when the joint is injured or irritated.When such joints degenerate due to wearing or tearing, the cartilage separating the joints in the spine may become thin or disappear.The bone in the joints underneath the cartilage can then produce an overgrowth of bone spurs and an enlargement of the joints, which can repeatedly send pain signals through the nerve fibers in the spine.Such pain signals can result in considerable back pain, especially when a person is in motion. Initial treatment of FJS includes a number of non-invasive, non-surgical techniques or therapies.Examples of such therapies are activity modification exercises, over-the-counter medication, chiropractic intervention and physical therapy.If those non-invasive, non-surgical approaches fail to provide long-term relief to a patient, there are currently six approaches used to remedy FJS: spinal injections, radiofrequency (“RF”) ablation (also known as radiofrequency rhizotomy or radiofrequency neurotomy), cryodenervation, pulsed RF, manual tissue scraping and electrocautery performed separately and spine fusion surgery.Management believes that the primary downsides of the current surgical approaches are as follows: · Temporary Relief.Spinal injection, cryodenervation, RF ablation, and pulsed RF therapies are temporary, such that patients must return for repeated treatment over the course of the patient’s lifetime.Spinal injections effectiveness only lasts a period measured in months, while cryodenervation, RF ablation, and pulsed RF have generally been shown to be effective for approximately 6 months to 2 years. · Difficult to learn and teach. Compared to the temporary relief treatments described above, the long term relief treatment of manual tissue scraping and electrocautery performed separately requires a spinal surgeon with excellent endoscopy skills and special training. Spinal fusion is a very complex procedure requiring hours to complete and a team of medical professionals to perform. · Surgical mechanisms are bulky and difficult to use.Spinal injections require large, painful needles.Manual tissue scraping and electrocautery performed separately requires four separate devices to be used that cannot be deployed simultaneously.Spinal fusion surgery is a very invasive and significant surgical procedure. · High cost. Spinal injection, cryodenervation, RF ablation, and pulsed RF therapies must be repeatedly applied to be effective, and the cost of such repeated visits to healthcare facilities can aggregate significantly over the course of a lifetime, not to mention the cost of lost productivity due to lower back pain in between treatments. · Invasive with long recovery time. Spinal fusion surgeries are potentially risky, highly invasive surgeries that require significant recovery time with an average cost per patient of up to $108,000, plus an estimated 3 to 6 months of lost productivity in the workplace. -2- Table of Contents We believe that the DenerVex will represent a significant leap forward in FJS treatment, as it addresses the shortcomings listed above in the following ways: · Longer Lasting. The DenerVex is designed to provide long lasting relief from pain for patients that would otherwise be required to undergo repetitive therapies such as spinal injections and RF ablation. · Easy to teach and intuitive to use. The DenerVex is intended to combine two procedures that are currently carried out in the manual tissue scraping and electrocautery performed separately into one procedure that does not require a specialist to conduct. We intend to offer a simple one-day or weekend course featuring a cadaver lab to train physicians in usage of the DenerVex. · Compact, next generation design.The DenerVex is intended to be an all-in-one solution that comes in a sterile, single use package. · Cost efficient.The DenerVex is designed as a single use device, so there are no sterilization or repair costs that are associated with many medical devices. · Less Invasive with minimal recovery time.Use of the DenerVex will represent a less invasive solution to FJS than spinal fusion surgery and can be carried out through an out-patient procedure that does not require follow-up surgery to be effective. By addressing the specific product and technology limitations outlined above (that have been raised by both patients and practitioners alike according to our market research), we believe DenerVex has the ability to greatly penetrate and expand the spine surgery device market.In order to begin our anticipated expansion into the spine surgery device market, the primary targets for the sale of the DenerVex device are pain management practitioners.There are an estimated 6,200 pain management specialists in the United States.We expect that the primary users of the DenerVex device will be these specialists, as well as clinicians who currently utilize interventional procedures to treat chronic back pain.Secondary targets for the DenerVex device are orthopedists and neurosurgeons, in addition to the 4,000 interventional radiologists, and 8,672 spine surgeons using one or a combination of the techniques now currently in use to treat FJS. Our Strategy Indeed, inorder to provide solutions and devices that impact the quality of patient care while simultaneously lowering costs in a rapidly changing healthcare environment, we have assembled a seasoned management team composed of individuals with both medical expertise and experience in monetizing medical devices.Dr. Haufe, who co-developed the DenerVex, was a co-founder of Debride and is a director of the Company, not only has 11 years of experience in carrying out over 450 manual tissue scraping and electrocautery procedures performed separately in order to treat back pain related conditions, but also has eight (8) years of experience designing and developing innovative and proprietary spine technologies and techniques. Patrick Kullmann, who is President and Chief Operating Officer of the Company, has nearly 30 years of experience marketing and growing companies in the healthcare, scientific and technology industries and is the author of the book “The Inventor’s Guide to Medical Technology”. We believe that other members of our management team, particularly our Chief Executive Officer, Jarrett Gorlin, provide us with the management expertise necessary to effectively manage our anticipated growth.We intend to leverage this expertise to accelerate the growth of the businesses or assets we acquire.We believe that our management team’s diverse range of experience also provides us with the flexibility to review growth and turnaround situations for underleveraged or underperforming medical devices and their parent companies. We are pursuing the following strategies: · Promoting the differentiated features of our DenerVex exclusive technology to penetrate the $11.5 billion global spine surgery devices market and establish DenerVex as a standard of care for treating FJS, as well as broadening the clinical applications of the DenerVex; · Investing in our infrastructure to broaden our market presence first in Europe, then in the U.S. and eventually worldwide, expand our global distribution footprint, and to ensure regulatory approval internationally; and · Leveraging the strength and experience of our world-class management team to selectively pursue opportunities to expand our portfolio of medical device products and businesses. -3- Table of Contents Our marketing strategy will be supported by a solid core of clinical and cost effectiveness data that we intend to develop to support our portfolio of medical companies and assets. We intend to employ the same disciplined approach to all future opportunities that we employed prior to acquiring the assets for the DenerVex device, by careful research, reviewing of existing devices and examination of marketplace possibilities.A compelling value proposition and subsequent market positioning for our devices versus other treatment options will also be developed and tailored as appropriate for the key decision-makers along the course of the patient flow.We believe we are well positioned to create devices and tailor their value propositions to meet a rapidly changing marketplace and fluid regulatory environment, by creating and marketing devices that are designed to result in patients spending less time in the hospital, lower the chance of patient infection, simplify surgical procedures and diminish the potential incidence of hospital and surgery-related accidents.Please see “Management—Board of Directors” for more information regarding the background and experience of our management team. Risks That We Face Our business is subject to a number of risks of which you should be aware before making an investment decision. These risks are discussed more fully in the “Risk Factors” section of this prospectus beginning on page10 . These risks include, but are not limited to, the following: · our lack of operating history. · our liquidity and the net losses that we expect to incur as we develop our business. If such losses mean that we do not continue as a going concern, investors could lose their entire investment. · we willrequire substantial additional financing to achieve our goals, and a failure to obtain this necessary capital when needed could force us to delay, limit, reduce or terminate our product development or commercialization efforts. · obtaining FDA or other regulatory approvals or clearances for our technology. We are heavily dependent on the success of our first product, the DenerVex, which has not yet received regulatory approval.We will not be able to generate any revenue unless we receive regulatory approval. The regulatory approval processes of the FDA and comparable foreign authorities are lengthy, time-consuming, costly and inherently unpredictable, and if we are ultimately unable to obtain regulatory approval for our product, our business will be substantially harmed. · implementing and achieving successful outcomes for clinical trials of our products.Our initial product, the DenerVex, is based on a currently clinically unproven approach to back pain treatment. · convincing physicians, hospitals and patients of the benefits of our technology and to convert them from current technology. · we face substantial competition, which may result in others discovering, developing or commercializing products before, or more successfully, than we do. We expect any product that we commercialize will compete with products from other companies in the medical device industry. Many of our potential competitors have substantially greater commercial infrastructures and financial, technical and personnel resources than we have. If we are not able to compete effectively against our competitors, our business will not grow and our financial condition and operations will suffer. · the ability of users of our products (when and as developed) to obtain third-party reimbursement. -4- Table of Contents · any failure to comply with rigorous FDA and other government regulations, which may change or be reformed. · we depend on key personnel. · securing, maintaining and defending patent or other intellectual property protections for our technology.Our inability to obtain adequate patent protection for our products or failure to successfully defend against any claims that our products infringe the rights of third parties could also adversely affect our business.Any challenges relating to our intellectual property may require us to spend a substantial amount of time and money to resolve, if at all possible. Our Corporate Information MEDOVEX is a development stage company that was incorporated in Nevada on July 30, 2013 as Spinez Corp. and changed its name to MEDOVEX Corp. on March 20, 2014. MEDOVEX is the parent company of Debride, which was incorporated under the laws of Florida on October 1, 2012.MEDOVEX acquired all of the issued and outstanding capital stock of Debride pursuant to an agreement and plan of merger, dated September 13, 2013. Our principal executive offices are located at 3279 Hardee Avenue, Atlanta, Georgia 30341 and our telephone number is (844) MEDOVEX. Our website address is www.MEDOVEX.com. The information contained on, or that can be accessed through, our website is not incorporated into and is not a part of this prospectus. We have included our website address in this prospectus solely as an inactive textual reference. This prospectus includes statistical and other industry and market data that we obtained from industry publications and research, surveys and studies conducted by third parties. Industry publications and third party research, surveys and studies generally indicate that their information has been obtained from sources believed to be reliable, although they do not guarantee the accuracy or completeness of such information. While we believe these industry publications and third party research, surveys and studies are reliable, we have not independently verified such data. Implications of being an Emerging Growth Company As a company with less than $1.0 billion in revenue during our last fiscal year, we qualify as an “emerging growth company” as defined in the Jumpstart Our Business Startups Act, or JOBS Act, enacted in April 2012. An “emerging growth company” may take advantage of reduced reporting requirements that are otherwise applicable to public companies. These provisions include, but are not limited to: · being permitted to present only two years of audited financial statements and only two years of related Management’s Discussion & Analysis of Financial Condition and Results of Operations in this prospectus; · not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002, as amended, or the Sarbanes-Oxley Act; · reduced disclosure obligations regarding executive compensation in our periodic reports, proxy statements and registration statements; and · exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and stockholder approval of any golden parachute payments not previously approved. -5- Table of Contents We may take advantage of these provisions until the last day of our fiscal year following the fifth anniversary of the date of the first sale of our common equity securities pursuant to an effective registration statement under the Securities Act of 1933, as amended, (the “Securities Act”), which fifth anniversary will occur in 2019. However, if certain events occur prior to the end of such five-year period, including if we become a “large accelerated filer,” our annual gross revenues exceed $1.0 billion or we issue more than $1.0 billion of non-convertible debt in any three-year period, we will cease to be an emerging growth company prior to the end of such five-year period. We have elected to take advantage of certain of the reduced disclosure obligations and may elect to take advantage of other reduced reporting requirements in future filings. As a result, the information that we provide to our stockholders may be different than you might receive from other public reporting companies in which you hold equity interests. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards.In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies.However, we are choosing to “opt out” of such extended transition period, and as a result, we will comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies.Section 107 of the JOBS Act provides that our decision to opt out of the extended transition period for complying with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies is irrevocable. -6- Table of Contents The Offering Securities offered 1,391,305 units , consisting of one share of common stock, one Series A Warrant to purchase one share of common stock and one Series B Warrant to purchase one share of common stock per unit purchased. The units will not be certificated and the shares of common stock, Series A Warrants and Series B Warrant will separate from the closing date. Each Series A Warrant is exercisable for one share of common stock.The Series A Warrants are immediately exercisable upon issuance in this initial public offering at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series A Warrants will expire on the third anniversary of the date of issuance, and will not be listed on any securities exchange. Each Series B Warrant is exercisable for one share of common stock.The Series B Warrants are exercisable immediately upon issuancein this initial publicoffering at an initial exercise price of 120% of the initial public offering price of one unit in this offering.The Series B Warrants will expire on the fifth anniversary of the date of issuance. The shares of common stock issuable from time to time upon the exercise of the Series A Warrants and the Series B Warrants are also being offered pursuant to this prospectus. Common Stock: Common stock offered by us 1,391,305 shares Common stock to be outstanding after this offering 9,172,480 shares Offering price $5.75 per unit Over-allotment option The underwriters have an option for a period of 30 days to purchase additional units in an amount up to fifteen percent (15%) of the units sold in this offering to cover over-allotments, as long as such purchases do not exceed an aggregate of fifteen (15%) of the number of units sold in the primary offering. Use of proceeds We expect to receive approximately $6,910,000 in net proceeds from the sale of our units offered by us in this offering (approximately $8,005,000 if the underwriters exercise their over-allotment option in full), after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us, based on the unitsbeing offered at $5.75 per unit. We intend to use the net proceeds from this offeringfor: · Regulatory approval, pre-clinical testing, clinical trials if required, product development and commercialization; · continuing research and development related activities with respect to the DenerVex; · maintenance and enforcement of existing and future patents, pursuit of existing patent applications and additional future patent applications; and · the remainder for working capital and general corporate purposes which may include the acquisition ofmedical products’ companies or their technologies or the development of new technologies. See “Use of Proceeds” for a more complete description of the intended use of proceeds from this offering. -7- Risk factors You should read the "Risk Factors" section starting on page 10 of this prospectus for a discussion of factors to consider carefully before deciding to invest in our securities. Proposed NASDAQ Capital MarketSymbol We intend to apply to list our common stock on the NASDAQ Capital Market under the symbol “MDVX,” the Series A Warrants under the symbol “MDVXW,” and the Series B Warrants under the symbol “MDVXT.” No assurance can be given that our application will be approved. The number of shares of our common stock outstanding after this offering is basedon 7,781,175shares of our common stock outstanding as ofDecember 31, 2013, with an initial public offering price of $5.75 per unit. The number of shares of our common stock outstanding after this offering excludes: ● 1,150,000 shares of our common stock available for future issuance as of September 30, 2014 under our 2013 Stock Incentive Plan of which options to purchase 60,000 shares of common stock have been granted at a price of $2.50 per share; and ● up to 3,200,000 shares of common stock issuable upon the full exercise of the Series A Warrants and the Series B Warrants offered hereby; ● shares of common stock underlying the Representative’s Unit Warrant to be issued to the representative of the underwriters in connection with this offering,of which 50% will have an exercise price per share equal to 120% of the public offering price, and 50% of which will have an exercise price per share equal to 165% of the public offering price ; and ● up to 417,390 shares, 208,695 Series A Warrants and 208,695 Series B Warrants if the over-allotment option is exercised in full. Unless otherwise indicated, all information in this prospectus assumes: ● no exercise of the Representative’s Unit Warrant included as part of the Representative’s Units described above; and ● no exercise by the representative of the underwriters of its over-allotment option. -8- Table of Contents Summary Financial Information You should read the following summary financial data together with our financial statements and the related notes appearing at the end of this prospectus and the "Capitalization," and "Management's Discussion and Analysis of Financial Condition and Results of Operations" and our financial statements and related notes included elsewhere in this prospectus.We have derived the statements of operations data for the year ended December 31, 2013 from our audited financial statements included in this prospectus.We have derived thebalance sheet and statement of operations for September 30, 2014 from ourunauditedinternal statements.Our historical results for any prior period are not necessarily indicative of results to be expected in any future period. Period from Inception at February 1, 2013 to December 31, 2013 Nine Months Ended September 30, (unaudited) (in thousands, except per share data) (in thousands, except per share data) Consolidated Statement of Operations Data: Operating expenses: General and administrative $ $ Research and development 90 Total operating expenses Loss from operations ) ) Net loss attributable to common stockholders $ ) $ ) Net loss per share- basic and diluted (1) $ ) $ ) Weighted average shares- basic and diluted As of September 30, 2014 (As Adjusted(2)) (in thousands) (unaudited) Consolidated Balance Sheet Data: (Actual) Cash $ 7,678 Working capital 7,520 Total assets 7,948 Total stockholders’ equity 7,790 See our consolidated financial statements and related notes for a description of the calculation of the weighted-average number of shares used in computing the per common share data. Gives effect to the sale of the Units offered hereby, and the receipt of $6,910,000 of net proceeds therefrom. -9- Table of Contents RISK FACTORS Investing in our common stock involves a high degree of risk. You should carefully consider the risks and uncertainties described below together with all of the other information contained in this prospectus, including our financial statements and the related notes appearing at the end of this prospectus, before deciding to invest in our securities. If any of the following risks actually occur, our business, prospects, operating results and financial condition could suffer materially, the trading price of our securities could decline and you could lose all or part of your investment. Risks Related to Our Financial Position and Capital Requirements We are a development stage company and face uncertainties associated with being an early stage venture. Our operating subsidiary, Debride, was incorporated in October 2012.MEDOVEX was incorporated on July 30, 2013.We currently do not have any material assets, other than the intellectual property relating to the DenerVex obtained from Scott M. W. Haufe, M.D. in connection with our acquisition of Debride. We face all of the potential expenses, delays, uncertainties and complications typically encountered by development stage businesses, many of which may be beyond our control.These include, but are not limited to, lack of sufficient capital, unanticipated problems, delays or expenses relating to product development and licensing and marketing activities, competition, technological changes and uncertain market acceptance.In addition, if we are unable to manage growth effectively, our operating results could be materially and adversely affected. We are in the early stage of product development and there can be no assurance that we will effectively and successfully develop products for commercialization. We do not have any presently marketable products.The initial product we are developing has had only limited research and testing in the fields of use we are presently intending to explore and to commercialize.We will have to continue to go through extensive research and testing to develop the initial product and any additional products and to determine or demonstrate the safety and effectiveness of their proposed use.Our products and our proposed testing of those products will require various regulatory approvals and clearances.Accordingly, the products we intend to pursue are not presently marketable in the fields of use for which we hope to develop them, and it is possible that some or all of them may never become legally and commercially marketable.The development and testing of medical devices and related treatments and therapies is difficult, time-consuming and expensive, and the successful development of any products based on innovative technologies is subject to inherent uncertainties and risks of failure.These risks include the possibilities that any or all of the proposed products or procedures may be found to be ineffective, or may otherwise fail to receive necessary regulatory clearances; that the proposed products or procedures may be uneconomical to produce and market or may never achieve broad market acceptance; that third parties may hold proprietary rights that preclude the Company from marketing its intended products or procedures; or that third parties may develop and market superior or equivalent products and procedures.We are unable to predict whether our research and development or acquisition activities will result in any commercially viable products or procedures.Furthermore, due to the extended testing and regulatory review process required before marketing clearances can be obtained, the time frames for commercialization of any products or procedures are long and uncertain. We expect to continue to incur losses for the immediate future. We have incurred losses since our inception and have never generated any revenues.We expect to continue to incur losses for the foreseeable future.The principal causes of our losses are likely to be personnel costs, working capital costs, research and development costs, intellectual property protection costs, brand development costs, marketing and promotion costs, and the lack of any significant revenue stream for the foreseeable future.We may never achieve profitability. -10- Table of Contents Our independent registered public accounting firm has included an explanatory paragraph with respect to our ability to continue as a going concern in its report on our consolidated financial statements for the period ended December 31, 2013. Our independent registered public accounting firm has included an explanatory paragraph with respect to our ability to continue as a going concern in its report on our consolidated financial statements for the period ended December 31, 2013. The presence of the going concern explanatory paragraph may have an adverse impact on our relationship with third parties with whom we do business, including our customers, vendors and employees and could make it challenging and difficult for us to raise additional debt or equity financing to the extent needed, all of which could have a material adverse impact on our business, results of operations, financial condition and prospects. Raising additional capital and carrying out further acquisitions may cause dilution to our existing stockholders, restrict our operations or require us to relinquish rights to our technologies or products. We will likely seek additional capital through a combination of private and public equity offerings, debt financings, strategic partnerships and alliances and licensing arrangements. To the extent that we raise additional capital through the sale of equity or convertible debt securities, the ownership interests of existing stockholders will be diluted, and the terms may include liquidation or other preferences that adversely affect stockholder rights. Debt financing, if available, may involve agreements that include covenants limiting or restricting our ability to take certain actions, such as incurring debt, making capital expenditures or declaring dividends. If we raise or expend additional funds through strategic partnerships, acquisitions, alliances and/or licensing arrangements with third parties, we may be required to relinquish valuable rights to our technologies or products, or grant licenses on terms that are not favorable to us. If we are unable to raise additional funds through equity or debt financing when needed, we may be required to delay, limit, reduce or terminate our product development or commercialization efforts or grant rights to develop and market products that we would otherwise prefer to develop and market ourselves. Our operating results may fluctuate significantly as a result of a variety of factors, many of which are outside of our control, which could cause fluctuations in the price of our securities. We are subject to the following factors that may negatively affect our operating results: ● the announcement or introduction of new products by our competitors; ● our ability to upgrade and develop our systems and infrastructure to accommodate growth; ● our ability to attract and retain key personnel in a timely and cost effective manner; ● technical difficulties; ● the amount and timing of operating costs and capital expenditures relating to the expansion of our business, operations and infrastructure; ● our ability to identify and enter into relationships with appropriate and qualified third-party providers such as Devicix, LLC for necessary testing, clinical trials and manufacturing services; ● regulation by federal, state or local governments; and ● general economic conditions, as well as economic conditions specific to the medical device and healthcare industries. As a result of our lack of any operating history and the nature of the markets in which we compete, it is difficult for us to forecast our revenues or earnings accurately.As a strategic response to changes in the competitive environment, we may from time to time make certain decisions concerning expenditures, pricing, service or marketing that could have a material and adverse effect on our business, results of operations and financial condition.Due to the foregoing factors, our quarterly revenues and operating results are difficult to forecast. -11- Table of Contents We may be unable to manage growth effectively. As we seek to advance our product candidates, we will need to expand our development, regulatory, manufacturing, marketing and sales capabilities or contract with third parties to provide these capabilities for us.We anticipate that a period of significant expansion will be required to address potential growth and to handle licensing and research activities.This expansion will place a significant strain on our management, operational and financial resources.To manage the expected growth of our operations and personnel, we must establish appropriate and scalable operational and financial systems, procedures and controls and must establish a qualified finance, administrative and operations staff. As a public company, we will have to implement internal controls to comply with government mandated regulations.Our management may be unable to hire, train, retain, motivate and manage the necessary personnel or to identify, manage and exploit potential strategic relationships and market opportunities.Our failure to manage growth effectively could have a material and adverse effect on our business, results of operations and financial condition. Risks Related to Development, Clinical Testing and Regulatory Approval of Our Products Government regulation of our business is extensive and regulatory approvals are uncertain, expensive and time-consuming. Our research, development, testing and clinical trials, manufacturing and marketing of most of our intended products are subject to an extensive regulatory approval process by the FDA and other regulatory agencies in the U.S. and abroad.The process of obtaining FDA and other required regulatory approvals for medical device products, including the potential for being required to engage in pre-clinical and clinical testing, is lengthy, expensive and uncertain.There can be no assurance that, even after such time and expenditures, the Company will be able to obtain necessary regulatory approvals for clinical testing or for the manufacturing or marketing of any products.In addition, during the regulatory process, other companies may develop other technologies with the same intended use as our products.Even if regulatory clearance is obtained, a marketed product is subject to continual review, and later discovery of previously unknown safety issues or failure to comply with the applicable regulatory requirements may result in restrictions on a product’s marketing or withdrawal of the product from the market, as well as possible civil or criminal sanctions. If the third-parties on which we may need to rely to conduct any clinical trials and to assist us with pre-clinical development or other key steps do not perform as contractually required or expected, we may not be able to obtain regulatory clearance or approval for or commercialize our product. We do not have (and do not expect to develop) the independent ability to independently conduct pre-clinical and clinical trials for our products and to the extent we will need to conduct such trials, we will likely need to rely on third-parties, such as contract research organizations, medical institutions, clinical investigators and contract laboratories to conduct such trials.We also do not have (and do not expect to develop) the independent ability to manufacture our proposed products, and will therefore need to rely on third parties such as contract manufacturing organizations.If these various third parties do not successfully carry out their contractual duties or regulatory obligations or meet expected deadlines, or if the quality or accuracy of the data they obtain or the quality of the products they produce for us is compromised due to the failure to adhere to our clinical or manufacturing protocols or regulatory requirements or for any other reasons, we may have difficulty replacing them with other qualified third-party providers of the necessary services or products and in the meantime, our pre-clinical development activities or clinical trials may be extended, delayed, suspended or terminated, and we may not be able to obtain regulatory clearance or approval for, or successfully commercialize, a product on a timely basis, if at all.As such, our business, operating results and prospects may be adversely affected and may even fail entirely.Furthermore, our third-party clinical trial investigators may be delayed in conducting our clinical trials for reasons outside of their (or our) control. -12- Table of Contents The results of our clinical trials may not support our product claims or may result in the discovery of adverse side effects. Even if the clinical trials that we may need to undertake are completed as planned, we cannot be certain that their results will support our product claims or that the FDA or foreign authorities will agree with our conclusions regarding the results of the trials.The clinical trial process may fail to demonstrate that a product is safe and effective for the proposed indicated use, which could cause us to abandon a product and could delay development of other products.Any delay or termination of our clinical trials will delay the filing of our product submissions and, ultimately, our ability to commercialize a product and generate revenue.It is also possible that patients enrolled in clinical trials will experience adverse side effects that are not currently part of the product’s profile and not predicted or foreseen on the basis of prior experience.Even if clinical trials are otherwise successful, we may be unable to develop a commercially viable product, treatment or therapy based on those trials. Risks Related to Our Business and Industry If our products and products do not gain market acceptance among physicians, patients and the medical community, we may be unable to generate significant revenues, if any. Even if we obtain regulatory approval for our products, they may not gain market acceptance among physicians, healthcare payers, patients and the medical community. In particular, the US government agency Center for Medicare/Medicaid Service or other private reimbursement agencies may decline to reimburse physicians and health care facilities whose patients are on Medicare or Medicaid or private insurance for use of our product, significantly reducing our potential market. Market acceptance will depend on our ability to demonstrate the benefits of our approved products in terms of safety, efficacy, convenience, ease of administration and cost effectiveness.In addition, we believe market acceptance depends on the effectiveness of our marketing strategy, the pricing of our approved products and the reimbursement policies of government and third party payers with respect to our products.Physicians may not utilize our approved products for a variety of reasons and patients may determine for any reason that our product is not useful to them.If any of our approved products fail to achieve market acceptance, our ability to generate revenues will be limited. The industry in which we plan to operate is highly competitive and there can be no assurances that we will be able to compete effectively. We are engaged in a rapidly evolving industry.Competition from other medical device companies and from other research and academic institutions is intense and expected to increase.Many of these companies have substantially greater financial and other resources and development capabilities than we do, have substantially greater experience in undertaking pre-clinical and clinical testing of products, and are commonly regarded in the medical device industries as very aggressive competitors.In addition to competing with universities and other research institutions in the development of products, technologies and processes, we compete with other companies in acquiring rights to products or technologies from universities.There can be no assurance that we can develop products that are more effective or achieve greater market acceptance than competitive products, or that our competitors will not succeed in developing products and technologies that are more effective than those being developed by us and that would therefore render our products and technologies less competitive or even obsolete. Third parties may claim that we infringe on their proprietary rights and may prevent us from commercializing and selling our products. There has been substantial litigation in the medical device industry with respect to the manufacture, use and sale of new products.These lawsuits often involve claims relating to the validity of patents supporting the new products and/or the validity and alleged infringement of patents or proprietary rights of third parties.We may be required to defend against challenges to the validity of our patents and against claims relating to the alleged infringement of patent or proprietary rights of third parties. -13- Table of Contents Litigation initiated by a third party claiming patent invalidity or patent infringement could: · require us to incur substantial litigation expense, even if we are successful in the litigation; · require us to divert significant time and effort of our management; · result in the loss of our rights to develop, make or market our products; and · require us to pay substantial monetary damages or royalties in order to license proprietary rights from third parties or to satisfy judgments or to settle actual or threatened litigation. Although patent and intellectual property disputes within the medical device industry have often been settled through licensing or similar arrangements, costs associated with these arrangements may be substantial and could include the long-term payment of royalties.Furthermore, the required licenses may not be made available to us on acceptable terms.Accordingly, an adverse determination in a judicial or administrative proceeding or a failure to obtain necessary licenses could prevent us from manufacturing and selling our products or increase our costs to market our products. Healthcare policy changes, including the recently enacted legislation to reform the United States healthcare system, may have a material adverse effect on us. In March 2010, President Obama signed into law the Patient Protection and Affordable Care Act, as amended by the Health Care and Education Affordability Reconciliation Act (collectively the “PPACA”), which substantially changes the way healthcare is financed by both governmental and private insurers, encourages improvements in the quality of healthcare items and services, and significantly impacts the medical device industry. The PPACA includes, among other things, the following measures: · a 2.3% excise tax on any entity that manufactures or imports medical devices offered for sale in the United States, with limited exceptions; · a new Patient-Centered Outcomes Research Institute to oversee, identify priorities and conduct comparative clinical effectiveness research; · new reporting and disclosure requirements on device manufacturers for any “transfer of value” made or distributed to physicians and teaching hospitals, as well as reporting of certain physician ownership interests · payment system reforms including a national pilot program on payment bundling to encourage hospitals, physicians and other providers to improve the coordination, quality and efficiency of certain healthcare services through bundled payment models; and · an independent payment advisory board that will submit recommendations to reduce Medicare spending if projected Medicare spending exceeds a specified growth rate. These provisions could meaningfully change the way healthcare is delivered and financed, and could have a material adverse impact on numerous aspects of our business. In the future, there may continue to be additional proposals relating to the reform of the United States healthcare system. Certain of these proposals could limit the prices we are able to charge for our products or the amounts of reimbursement available for our products, and could limit the acceptance and availability of our products. The adoption of some or all of these proposals could have a material adverse effect on our business, results of operations and financial condition. Additionally, initiatives sponsored by government agencies, legislative bodies and the private sector to limit the growth of healthcare costs, including price regulation and competitive pricing, are ongoing in markets where we do business. We could experience an adverse impact on our operating results due to increased pricing pressure in the United States and in other markets. Governments, hospitals and other third party payors could reduce the amount of approved reimbursement for our products or deny coverage altogether. Reductions in reimbursement levels or coverage or other cost-containment measures could adversely affect our future operating results. -14- Table of Contents We depend on key personnel. We depend greatly on Dr. Scott M. W. Haufe, a member of the board of directors and the co-founder of Debride, Jarrett Gorlin, our Chief Executive Officer,and a member of the board of directors and Patrick Kullmann, our President and Chief Operating Officer, among others.Our success will depend, in part, upon our ability to attract and retain additional skilled personnel, which will require substantial additional funds.There can be no assurance that we will be able to find, attract and retain additional qualified employees, directors, and advisors having the skills necessary to operate, develop and grow our business.Our inability to hire qualified personnel, the loss of services of Dr. Haufe, Mr. Gorlin or Mr. Kullmann, or the loss of services of other executive officers, key employees, or advisors that may be hired in the future, may have a material and adverse effect on our business.We currently do not maintain “key man” insurance policies on the lives of these individuals or the lives of any of our other employees. In the future, we could experience difficulties attracting and retaining qualified employees. Competition for qualified personnel in the medical products field is intense. We may need to hire additional personnel as we expand our clinical development and commercial activities. We may not be able to attract and retain quality personnel on acceptable terms or at all. In addition, we may enter into arrangements with consultants and advisors, including scientific and clinical advisors, to assist us in formulating our research and development and commercialization strategy. Our consultants and advisors may be employed by employers other than us and may have commitments under consulting or advisory contracts with other entities that may limit their availability to us. If we are unable to hire qualified personnel, our business and financial condition may suffer. Our success and achievement of our growth plans depend on our ability to recruit, hire, train and retain other highly qualified technical and managerial personnel. In this regard, we have limited resources and as such we may not able to provide an employee with the same amount of compensation that he or she would likely receive at a larger company and as a result we may face difficulty in finding qualified employees.The inability to attract, retain and motivate any additional highly skilled employees required for the expansion of our activities, could have a materially adverse effect on our ability to conduct our business and as such can impair our operations. If we obtain approval to commercialize our products outside of the United States, a variety of risks associated with international operations could materially adversely affect our business. If our products are approved for commercialization outside the United States, we will likely seek to enter into agreements with third parties to market our products outside the United States. We expect that we will be subject to additional risks related to entering into or maintaining international business relationships, including: · different regulatory requirements for medical devices or treatments in foreign countries; · lack of adequate reimbursement for the use of our product; · differing United States and foreign import and export rules; · reduced protection for intellectual property rights in foreign countries; · unexpected changes in tariffs, trade barriers and regulatory requirements; · economic weakness, including inflation, or political instability in particular foreign economies and markets; · compliance with tax, employment, immigration and labor laws for employees living or traveling abroad; -15- Table of Contents · foreign taxes, including withholding of payroll taxes; · foreign currency fluctuations, which could result in increased operating expenses and reduced revenues, and other obligations incident to doing business in another country; · workforce uncertainty in countries where labor unrest is more common than in the United States; · production shortages resulting from any events affecting raw material supply or manufacturing capabilities abroad; · potential liability resulting from development work conducted by these distributors; and · business interruptions resulting from geopolitical actions, including war and terrorism, or natural disasters. Any government investigation of alleged violations of law could require us to expend significant time and resources in response, and could generate negative publicity. Any failure to comply with ongoing regulatory requirements may significantly and adversely affect our ability to commercialize and generate revenues from our products.If regulatory sanctions are applied or if regulatory approval is withdrawn, the value of our company and our operating results will be adversely affected. We face substantial competition, which may result in others discovering, developing or commercializing products before, or more successfully, than we do. Our future success depends on our ability to demonstrate and maintain a competitive advantage with respect to the design, development and commercialization of new and novel products. Our competitors may succeed in developing competing products before we do for the same indications that we are pursuing, obtaining regulatory approval for products or gaining acceptance for the same markets that we are targeting. If we are not "first to market" with one of our products, our competitive position could be compromised because it may be more difficult for us to obtain marketing approval for that product and successfully market that product as a second competitor. Many of our competitors have substantially greater commercial infrastructures and financial, technical and personnel resources than we have. We will not be able to compete successfully unless we successfully: · design and develop products that are superior to other products in the market; · attract qualified scientific, medical, sales and marketing and commercial personnel; · obtain patent and/or other proprietary protection for our processes and products; · obtain required regulatory approvals; and · collaborate with others in the design, development and commercialization of new products. Established competitors may invest heavily to quickly discover and develop novel treatments that could make our products obsolete. In addition, any new product that competes with an approved product must demonstrate compelling advantages in efficacy, convenience, tolerability and safety in order to overcome price competition and to be commercially successful. If we are not able to compete effectively against our current and future competitors, our business will not grow and our financial condition and operations will suffer. -16- Table of Contents If our future employees or third parties with whom we contract commit fraud or other misconduct, including noncompliance with regulatory standards and requirements, our business may experience serious adverse consequences. We are exposed to the risk of employee or third party fraud or other misconduct. Misconduct by employees could include intentional failures to comply with FDA regulations, to provide accurate information to the FDA, to comply with manufacturing standards we have established, to comply with federal and state health-care fraud and abuse laws and regulations, to report financial information or data accurately or to disclose unauthorized activities to us. In particular, sales, marketing and business arrangements in the healthcare industry are subject to extensive laws and regulations intended to prevent fraud, kickbacks, self-dealing and other abusive practices. These laws and regulations may restrict or prohibit a wide range of pricing, discounting, marketing and promotion, sales commission, customer incentive programs and other business arrangements. Employee misconduct could also involve the improper use of information obtained in the course of clinical trials, which could result in regulatory sanctions and serious harm to our reputation. We have adopted a Code of Business Conduct and Ethics but it is not always possible to identify and deter employee misconduct, and the precautions we take to detect and prevent this activity may not be effective in controlling unknown or unmanaged risks or losses or in protecting us from governmental investigations or other actions or lawsuits stemming from a failure to be in compliance with such laws or regulations. If any such actions are instituted against us, and we are not successful in defending ourselves or asserting our rights, those actions could have a significant impact on our business, including the imposition of significant fines or other sanctions. If product liability lawsuits are brought against us, we may incur substantial liabilities and may be required to limit commercialization of any products. We face an inherent risk of product liability as a result of any clinical testing of our products and will face an even greater risk if we commercialize any products. We may be sued if any product we develop allegedly causes injury or is found to be otherwise unsuitable during product testing, manufacturing, marketing or sale. Any such product liability claims may include allegations of defects in manufacturing, defects in design, a failure to warn of dangers inherent in the product, negligence, strict liability, and a breach of warranties. Claims could also be asserted under state consumer protection acts. If we cannot successfully defend ourselves against product liability claims, we may incur substantial liabilities or be required to limit commercialization of our products. Even successful defense would require significant financial and management resources. Regardless of the merits or eventual outcome, liability claims may result in: · decreased demand for our products or products that we may develop; · injury to our reputation; · withdrawal of clinical trial participants; · costs to defend the related litigation; · a diversion of management's time and our resources; · substantial monetary awards to trial participants or patients; · product recalls, withdrawals or labeling, marketing or promotional restrictions; · loss of revenue; · the inability to commercialize our products; and · a decline in our stock price. -17- Table of Contents Our inability to obtain and retain sufficient product liability insurance at an acceptable cost to protect against potential product liability claims could prevent or inhibit the commercialization of products we develop. We currently do not maintain product liability insurance because it is generally expensive, and in light of our developmental stage we do not believe it is cost effective to obtain at this time.If we commence sales, we expect to secure product liability insurance; however, we may not be able to obtain or maintain product liability insurance in the future on acceptable terms or with adequate coverage against potential liabilities, if at all.If we are the subject of a successful product liability claim that exceeds the limits of any insurance coverage we obtain, we would incur substantial charges that would adversely affect our earnings and require the commitment of capital resources that might otherwise be available for the development and commercial launch of our products. We may not be able to secure adequate clinical trial liability insurance for all of our products and a successful clinical trial liability claim against us could have an adverse effect on our financial condition even with such insurance coverage. Our business will expose us to potential liability that results from risks associated with conducting clinical trials of our products. There is no guarantee that we will be able to procure clinical trial liability insurance at favorable rates, if at all, and even if procured that we will procure adequate coverage to satisfy any liability we may incur. A successful clinical trial liability claim, if any, brought against us could have a material adverse effect on our business, prospects, financial condition and results of operations even though clinical trial insurance is successfully maintained or obtained. The current and planned insurance coverages may only mitigate a small portion of a substantial claim against us. Our relationships with customers and third-party payors in the United States and elsewhere will be subject to applicable anti-kickback, fraud and abuse and other healthcare laws and regulations, which could expose us to criminal sanctions, civil penalties, contractual damages, reputational harm and diminished profits and future earnings. Healthcare providers, physicians and third-party payors in the United States and elsewhere play a primary role in the recommendation and prescription of any products for which we obtain marketing approval. Our future arrangements with third-party payors and customers may expose us to broadly applicable fraud and abuse and other healthcare laws and regulations that may constrain the business or financial arrangements and relationships through which we market, sell and distribute our products for which we obtain marketing approval. Restrictions under applicable federal, state and foreign healthcare laws and regulations include the following: · the federal healthcare anti-kickback statute prohibits, among other things, persons from knowingly and willfully soliciting, offering, receiving or providing remuneration, directly or indirectly, in cash or in kind, to induce or reward either the referral of an individual for, or the purchase, order or recommendation of, any good or service for which payment may be made under federal and state healthcare programs such as Medicare and Medicaid; · the federal False Claims Act imposes criminal and civil penalties, including civil whistleblower or qui tam actions, against individuals or entities for knowingly presenting, or causing to be presented, to the federal government, claims for payment that are false or fraudulent or making a false statement to avoid, decrease or conceal an obligation to pay money to the federal government; · the federal Health Insurance Portability and Accountability Act of 1996, or HIPPA, as amended by the Health Information Technology for Economic and Clinical Health Act, or HITECH, imposes criminal and civil liability for executing a scheme to defraud any healthcare benefit program. HIPAA and HITECH also regulate the use and disclosure of identifiable health information by health care providers, health plans and health care clearinghouses, and also impose obligations, including mandatory contractual terms, with respect to safeguarding the privacy, security and transmission of identifiable health information as well as requiring notification of regulatory breaches. HIPAA and HITECH violations may prompt civil and criminal enforcement actions as well as enforcement by state attorneys general; -18- Table of Contents · the federal false statements statute prohibits knowingly and willfully falsifying, concealing or covering up a material fact or making any materially false statement in connection with the delivery of or payment for healthcare benefits, items or services; · the federal transparency requirements under the Health Care Reform Law requires manufacturers of drugs, devices, biologics and medical supplies to report to the Department of Health and Human Services information related to physician payments and other transfers of value and physician ownership and investment interests; · analogous state laws and regulations, such as state anti-kickback and false claims laws, may apply to sales or marketing arrangements and claims involving healthcare items or services reimbursed by non-governmental third-party payors, including private insurers; and · analogous anti-kickback, fraud and abuse and healthcare laws and regulations in foreign countries. Efforts to ensure that our business arrangements with third parties will comply with applicable healthcare laws and regulations will involve substantial costs. It is possible that governmental authorities will conclude that our business practices may not comply with current or future statutes, regulations or case law involving applicable fraud and abuse or other healthcare laws and regulations. If our operations are found to be in violation of any of these laws or any other governmental regulations that may apply to us, we may be subject to significant civil, criminal and administrative penalties, damages, fines, exclusion from government funded healthcare programs, such as Medicare and Medicaid, and the curtailment or restructuring of our operations. If any of the physicians or other providers or entities with whom we expect to do business are found to be not in compliance with applicable laws, they may be subject to criminal, civil or administrative sanctions, including exclusions from government funded healthcare programs. Risks Related to Commercialization of Our Products If, in the future, we are unable to establish our own sales, marketing and distribution capabilities or enter into licensing or collaboration agreements for these purposes, we may not be successful in commercializing our products. We currently have a relatively small number of employees and do not have a sales or marketing infrastructure, and we, do not have any significant sales, marketing or distribution experience. We intend to be opportunistic in seeking to either build our own commercial infrastructure to commercialize our products if and when they are approved, or enter into licensing or collaboration agreements to assist in the future development and commercialization of such products. If we choose to develop internal sales, distribution and marketing capabilities, we will likely have to invest significant amounts of financial and management resources, some of which will be committed prior to any confirmation that any product will be approved. For products for which we decide to perform sales, marketing and distribution functions ourselves, we could face a number of additional risks, including: · our inability to recruit and retain adequate numbers of effective sales and marketing personnel; · the inability of sales personnel to obtain access to physicians or persuade adequate numbers of physicians to utilize our procedures; · the lack of complementary products to be offered by sales personnel, which may put us at a competitive disadvantage relative to companies with more extensive product lines; and · unforeseen costs and expenses associated with creating an independent sales and marketing organization. -19- Table of Contents Where and when appropriate, we may elect to utilize contract sales forces or strategic partners to assist in the commercialization of our products. If we enter into arrangements with third parties to perform sales, marketing and distribution services for our products, the resulting revenues or the profitability from these revenues to us are likely to be lower than if we had sold, marketed and distributed our products ourselves. In addition, we may not be successful in entering into arrangements with third parties to sell, market and distribute our products or may be unable to do so on terms that are favorable to us. We likely will have limited control over such third parties, and any of these third parties may fail to devote the necessary resources and attention to sell, market and distribute our products effectively. If we do not establish sales, marketing and distribution capabilities successfully, either on our own or in collaboration with third parties, we will not be successful in commercializing our products. Risks Related to Our Dependence on Third Parties We are dependent on contract research organizations and other contractors to assist in our clinical testing and for certain research and development activities, thus, the timing and adequacy of our clinical trials and such research activities are, to a certain extent, beyond our control. The nature of clinical trials and our business strategy will likely require us to rely on contract research organizations, independent clinical investigators and other third party service providers to assist us with clinical testing and certain research and development activities. Our success is dependent upon the success of these outside parties in performing their responsibilities. Although we believe our contractors are economically motivated to perform on their contractual obligations, we cannot directly control the adequacy and timeliness of the resources and expertise applied to these activities by our contractors. If our contractors do not perform their activities in an adequate or timely manner, the development and commercialization of our products could be delayed. We rely on third parties to manufacture our products and as a result we may not be able to control our product development. We do not currently own or operate any manufacturing facilities, and we lack sufficient internal staff to produce clinical and preclinical product supplies ourselves. As a result, we are working with a third-party contract manufacturer to produce sufficient quantities of our products for future clinical trials, preclinical testing and commercialization. Reliance on third-party manufacturers entails risks to which we would not be subject if we manufactured products ourselves, including reliance on the third party for regulatory compliance and quality assurance, the possibility of breach of the manufacturing agreement by the third party because of factors beyond our control (including a failure to manufacture our products in accordance with our product specifications) and the possibility of termination or nonrenewal of the agreement by the third party, based on its own business priorities, at a time that is costly or damaging to us. We will be dependent on the ability of these third-party manufacturers to produce adequate supplies of medical products to support our clinical development programs and future commercialization of our products. In addition, the FDA and other regulatory authorities require that our products be manufactured according to cGMP and similar foreign standards. Any failure by our third-party manufacturer to comply with cGMP or failure to scale up manufacturing processes, including any failure to deliver sufficient quantities of products in a timely manner, could lead to a delay in, or failure to obtain, regulatory approval of any of our products. In addition, such failure could be the basis for action by the FDA to withdraw approvals for products previously granted to us and for other regulatory action, including recall or seizure, fines, imposition of operating restrictions, total or partial suspension of production or injunctions. We have limited staffing and rely on our third party manufacturer to purchase from third-party suppliers the materials necessary to produce our products. There are a limited number of suppliers for certain capital equipment and materials that we use to manufacture our products. Such suppliers may not sell these materials to our manufacturer at the times we need them or on commercially reasonable terms. We do not have any control over the process or timing of the acquisition of these materials by our third party manufacturer. If our manufacturer or we are unable to purchase these materials after regulatory approval has been obtained for our products, the commercial launch of our products would be delayed or there would be a shortage in supply, which would impair our ability to generate revenues from the sale of our products. -20- Table of Contents In addition, our manufacturer may not be able to manufacture our products at a cost or in quantities or in a timely manner necessary to develop and commercialize them. If we successfully commercialize the DenerVex or any of our products, we may be required to establish or access large-scale commercial manufacturing capabilities. In addition, as our development pipeline increases and matures, we may have a greater need for clinical trial and commercial manufacturing capacity. To meet our projected needs for commercial manufacturing the third party with whom we currently work will need to increase its scale of production or we will need to secure an alternate supplier. We may not be successful in establishing and maintaining strategic partnerships, which could adversely affect our ability to develop and commercialize products. We may seek to enter into strategic partnerships in the future, including alliances with other healthcare companies, to enhance and accelerate the development and commercialization of our products. We face significant competition in seeking appropriate strategic partners and the negotiation process is time-consuming and complex. Moreover, we may not be successful in our efforts to establish a strategic partnership or other alternative arrangements for any future products and programs because our research and development pipeline may be insufficient, our products and programs may be deemed to be at too early of a stage of development for collaborative effort and/or third parties may not view our products and programs as having the requisite potential to demonstrate safety and efficacy. Even if we are successful in our efforts to establish strategic partnerships, the terms that we agree upon may not be favorable to us and we may not be able to maintain such strategic partnerships if, for example, development or approval of a product is delayed or sales ofanapproved product are disappointing. If we ultimately determine that entering into strategic partnerships is in our best interest but either fail to enter into, are delayed in entering into or fail to maintain such strategic partnerships: · the development of certain of our current or future products may be terminated or delayed; · our cash expenditures related to development of certain of our current or future products would increase significantly and we may need to seek additional financing; · we may be required to hire additional employees or otherwise develop expertise, such as sales and marketing expertise, for which we have not budgeted; · we will bear all of the risk related to the development of any such products; and · the competitiveness of any product that is commercialized could be reduced. Risks Related to Our Intellectual Property Rights We could be unsuccessful in obtaining adequate patent protection for one or more of our products. We cannot be certain that our patents will not later be found to be invalid and/or unenforceable or that any new patents that we seek to obtain will be issued or granted. The patent position of medical products companies is generally uncertain because it involves complex legal and factual considerations. The standards applied by the United States Patent and Trademark Office and foreign patent offices in granting patents are not always applied uniformly or predictably. For example, there is no uniform worldwide policy regarding patentable subject matter or the scope of claims allowable in medical product patents. Consequently, patents may not issue from our pending patent applications. As such, we do not know the degree of future protection that we will have on our proprietary products and technology. We have obtained a patent with respect to our technology both domestically and internationally and anticipate potentially filing multiple patent applications, in the future.While we believe that we will be able to secure adequate and enforceable patent protection for our products and technologies, there is no guarantee that patent protection can be obtained, and even if it is obtained that such patent protection will ultimately be deemed valid, sufficiently enforceable, sufficient to preclude competition or not infringe upon the rights of other parties. -21- Table of Contents Our commercial success may depend in part on our ability to obtain additional patents and protect our existing patent position as well as our ability to maintain adequate protection of other intellectual property for our technologies, products, and any future products in the United States and other countries. If we do not adequately protect our intellectual property, competitors may be able to use our technologies and erode or negate any market exclusivity related competitive advantage we may have, which could harm our business and ability to achieve profitability. The laws of some foreign countries do not protect our proprietary rights to the same extent as the laws of the United States, and we may encounter significant problems in protecting our proprietary rights in these countries. Issued patents covering one or more of our products could be found invalid or unenforceable if challenged in court. If we were to initiate legal proceedings against a third party to enforce a patent covering one of our products, the defendant could counterclaim that our patent is invalid and/or unenforceable. In patent litigation in the United States, defendant counterclaims alleging invalidity and/or unenforceability are commonplace. Grounds for a validity challenge could be an alleged failure to meet any of several statutory requirements, for example, lack of novelty, obviousness or non-enablement. Grounds for an unenforceability assertion could be an allegation that someone connected with prosecution of the patent withheld relevant information from the U.S. Patent and Trademark Office, or made a misleading statement, during prosecution. The outcome following legal assertions of invalidity and unenforceability during patent litigation is unpredictable. With respect to the validity question, for example, we cannot be certain that there is no invalidating prior art, of which we and the patent examiner were unaware during prosecution. If a defendant were to prevail on a legal assertion of invalidity and/or unenforceability, we would lose at least part, and perhaps all, of the patent protection on one or more of our products. Such a loss of patent protection could have a material adverse impact on our business. Claims that our products or the sale or use of our products infringe the patent rights of third parties could result in costly litigation or could require substantial time and money to resolve, even if litigation is avoided. We cannot guarantee that our products or, the use of our products does not infringe any third party patents. Third parties might allege that we are infringing their patent rights or that we have misappropriated their trade secrets. Such third parties might resort to litigation against us. The basis of such litigation could be existing patents or patents that issue in the future. Our failure to successfully defend against any claims that our products infringe the rights of third parties could also adversely affect our business. It is also possible that we failed to identify relevant patents or applications. For example, applications filed before November29, 2000 and certain applications filed after that date that will not be filed outside the United States remain confidential until patents issue. Patent applications in the United States and elsewhere are published approximately 18months after the earliest filing for which priority is claimed, with such earliest filing date being commonly referred to as the priority date. Therefore, patent applications covering our products could have been filed by others without our knowledge. Additionally, pending patent applications which have been published can, subject to certain limitations, be later amended in a manner that could cover our products or the use of our products. In order to avoid or settle potential claims with respect to any patent rights of third parties, we may choose or be required to seek a license from a third party and be required to pay license fees or royalties or both. These licenses may not be available on acceptable terms, or at all. Even if we or any future strategic partners were able to obtain a license, the rights may be nonexclusive, which could result in our competitors gaining access to the same intellectual property. Ultimately, we could be prevented from commercializing one or more of our products, or be forced to cease some aspect of our business operations, if, as a result of actual or threatened patent infringement claims, we are unable to enter into licenses on acceptable terms. This could harm our business significantly. Defending against claims of patent infringement or misappropriation of trade secrets could be costly and time consuming, regardless of the outcome. Thus, even if we were to ultimately prevail, or to settle at an early stage, such litigation could burden us with substantial unanticipated costs. In addition, litigation or threatened litigation could result in significant demands on the time and attention of our management team, distracting them from the pursuit of other Company business. -22- Table of Contents Unfavorable outcomes in intellectual property litigation could limit our research and development activities and/or our ability to commercialize certain products. If third parties successfully assert intellectual property rights against us, we might be barred from using certain aspects of our product technology, or we may be barred from developing and commercializing certain products. Prohibitions against using certain technologies, or prohibitions against commercializing certain products, could be imposed by a court or by a settlement agreement between us and a plaintiff. In addition, if we are unsuccessful in defending against allegations of patent infringement or misappropriation of trade secrets, we may be forced to pay substantial damage awards to the plaintiff. There is inevitable uncertainty in any litigation, including intellectual property litigation. There can be no assurance that we would prevail in any intellectual property litigation, even if the case against us is weak or flawed. If litigation leads to an outcome unfavorable to us, we may be required to obtain a license from the patent owner, in order to continue our research and development programs or to market our product(s). It is possible that the necessary license will not be available to us on commercially acceptable terms, or at all. This could limit our research and development activities, our ability to commercialize certain products, or both. Most of our competitors are larger than we are and have substantially greater resources. They are, therefore, likely to be able to sustain the costs of complex patent litigation longer than we could. In addition, the uncertainties associated with litigation could have a material adverse effect on our ability to raise the funds necessary to continue our operations, or enter into strategic partnerships that would help us bring our products to market. In addition, any future patent litigation, interference or other administrative proceedings will result in additional expense and distraction of our personnel. An adverse outcome in such litigation or proceedings may expose us or any future strategic partners to loss of our proprietary position, expose us to significant liabilities, or require us to seek licenses that may not be available on commercially acceptable terms, if at all. Confidentiality agreements with employees and third parties may not prevent unauthorized disclosure of trade secrets and other proprietary information. In addition to patents, we rely on trade secrets, technical know-how, and proprietary information concerning our business strategy in order to protect our competitive position. In the course of our research and development activities and our business activities, we often rely on confidentiality agreements to protect our proprietary information. Such confidentiality agreements are used, for example, when we talk to manufacturers or clinical development services or potential strategic partners. In addition, each of our employees is required to sign a confidentiality agreement upon joining us. We take steps to protect our proprietary information, and our confidentiality agreements are carefully drafted to protect our proprietary interests. Nevertheless, there can be no guarantee that an employee or an outside party will not make an unauthorized disclosure of our proprietary confidential information. This might happen intentionally or inadvertently. It is possible that a competitor will make use of such information, and that our competitive position will be compromised, in spite of any legal action we might take against persons making such unauthorized disclosures. Trade secrets are difficult to protect. Although we use reasonable efforts to protect our trade secrets, our employees, consultants, contractors, or outside scientific collaborators might intentionally or inadvertently disclose our trade secret information to competitors. Enforcing a claim that a third party illegally obtained and is using any of our trade secrets is expensive and time consuming, and the outcome is unpredictable. In addition, courts outside the United States sometimes are less willing than U.S. courts to protect trade secrets. Moreover, our competitors may independently develop equivalent knowledge, methods and know-how. Our research and development strategic partners may have rights to publish data and other information to which we have rights. In addition, we may engage individuals or entities to conduct research relevant to our business. The ability of these individuals or entities to publish or otherwise publicly disclose data and other information generated during the course of their research is subject to certain contractual limitations. These contractual provisions may be insufficient or inadequate to protect our confidential information. If we do not apply for patent protection prior to such publication, or if we cannot otherwise maintain the confidentiality of our proprietary technology and other confidential information, then our ability to obtain patent protection or to protect our trade secret information may be jeopardized. -23- Table of Contents Intellectual property rights do not necessarily address all potential threats to our competitive advantage. The degree of future protection afforded by our intellectual property rights is uncertain because intellectual property rights have limitations, and may not adequately protect our business, or permit us to maintain our competitive advantage. The following examples are illustrative: · others may be able to make products that are the same as or similar to our products but that are not covered by the claims of the patents that we own or have exclusively licensed; · we or any future strategic partners might not have been the first to make the inventions covered by the issued patent or pending patent application that we own; · we or any future strategic partners might not have been the first to file patent applications covering certain of our inventions; · others may independently develop similar or alternative technologies or duplicate any of our technologies without infringing our intellectual property rights; · issued patents that we own may not provide us with any competitive advantages, or may be held invalid or unenforceable, as a result of legal challenges by our competitors; · our competitors might conduct research and development activities in countries where we do not have patent rights and then use the information learned from such activities to develop competitive products for sale in our major commercial markets; · we may not develop additional proprietary technologies that are patentable; and · the patents of others may have an adverse effect on our business. Changes in U.S. patent law could diminish the value of patents in general, thereby impairing our ability to protect our products. As is the case with other medical products companies, our success is heavily dependent on intellectual property, particularly patents. Obtaining and enforcing patents in the medical products industry involve both technological complexity and legal complexity. Therefore, obtaining and enforcing medical industry patents is costly, time-consuming and inherently uncertain. In addition, Congress may pass patent reform legislation. The Supreme Court has ruled on several patent cases in recent years, either narrowing the scope of patent protection available in certain circumstances or weakening the rights of patent owners in certain situations. In addition to increasing uncertainty with regard to our ability to obtain patents in the future, this combination of events has created uncertainty with respect to the value of patents, once obtained. Depending on decisions by the U.S. Congress, the federal courts, and the U.S. Patent and Trademark Office, the laws and regulations governing patents could change in unpredictable ways that would weaken our ability to obtain new patents or to enforce our existing patents and patents that we might obtain in the future. Obtaining and maintaining our patent protection depends on compliance with various procedural, document submission, fee payment and other requirements imposed by governmental patent agencies, and our patent protection could be reduced or eliminated for non-compliance with these requirements. The U.S. Patent and Trademark Office and various foreign governmental patent agencies require compliance with a number of procedural, documentary, fee payment and other provisions during the patent process. There are situations in which noncompliance can result in abandonment or lapse of a patent or patent application, resulting in partial or complete loss of patent rights in the relevant jurisdiction. In such an event, competitors might be able to enter the market earlier than would otherwise have been the case. -24- Table of Contents Internationally, we may apply for patent protection relating to certain existing and proposed products and processes. While we will generally apply for patents in those countries where we intend to make, use or sell patented products, we may not accurately predict all of the countries where patent protection will ultimately be desirable. If we fail to timely file a patent application in any such country, we may be precluded from doing so at a later date. Furthermore, we cannot assure you that any of our patent applications (domestic or international) will be approved. The rights granted to us under our patents, including prospective rights sought in our pending patent applications, may not be meaningful or provide us with any commercial advantage and they could be opposed, contested or circumvented by our competitors or be declared invalid or unenforceable in judicial or administrative proceedings. The failure of our patents to adequately protect our technology might make it easier for our competitors to offer the same or similar products or technologies. Competitors may be able to design around our patents or develop products that provide outcomes which are comparable to ours without infringing on our international intellectual property rights.In the event of unauthorized use or disclosure or other breaches of such agreements, we may not be provided with meaningful protection for our trade secrets or other proprietary information. Due to differences between foreign and U.S. patent laws, our patented intellectual property rights may not receive the same degree of protection in foreign countries as they would in the United States. Even if patents are granted outside the United States, effective enforcement in those countries may not be available.In countries where we do not have significant patent protection, we may not be able to stop a competitor from marketing products in such countries that are the same as or similar to our products. Moreover, we may not have sufficient resources or desire to defend our patents or trademarks against challenges or to enforce our intellectual property rights, especially if those rights are international in scope and venue. Risks Related to Our Common Stock and this Offering After this offering, our executive officers, directors and principal stockholders will maintain the ability to control all matters submitted to stockholders for approval. Upon the closing of this offering, our executive officers, directors and stockholders who owned more than 5% of our outstanding common stock before this offering will, in the aggregate, beneficially own2,973,576 shares representing approximately 38.2% of our outstanding capital stock.As a result, if these stockholders were to choose to act together, they would be able to control all matters submitted to our stockholders for approval, as well as our management and affairs. For example, these persons, if they choose to act together, would control the election of directors and approval of any merger, consolidation or sale of all or substantially all of our assets. This concentration of voting power could delay or prevent an acquisition of us on terms that other stockholders may desire. If you purchase shares of common stock in this offering, you will suffer immediate dilution in the book value of your shares. The initial public offering price of our common stock is substantially higher than the net tangible book value per share of our common stock. Therefore, if you purchase shares of our common stock in this offering, you will pay a price per share that substantially exceeds our net tangible book value per share after this offering. To the extent outstanding options are exercised, you will incur further dilution. Based on an initial public offering price of $5.75 per share, and attributing no value to the Series A and Series B Warrants, you will experience immediate dilution of $4.93 per share, representing the difference between our pro forma net tangible book value per share after giving effect to this offering and the assumed initial public offering price. In addition, purchasers of common stock in this offering will have contributed approximately 70% of the aggregate price paid by all purchasers of our stock , but will own only approximately 15% of our common stock outstanding after this offering.For a further description of the dilution that you will experience immediately after this offering, see “Dilution.” The issuance of warrants in this offering will cause you to experience additional dilution if those warrants are exercised. In addition to the shares of common stock we are issuing in this offering, we are also issuing an equal number of Series A Warrants and Series B Warrants.The Series A Warrants and Series B Warrants being issued in conjunction with this offering are exercisable for an equal number of shares of our common stock.If the holders of the Series A Warrants and the Series B Warrants exercise their warrants, you will experience dilution at the time they exercise their warrants. -25- Table of Contents We are also offering a Representative's Unit Warrant to the representative of the underwriters in this offering that is exercisable for 6% of the securities sold in this offering, excluding shares of common stock from units sold pursuant to the over-allotment option, if any.If the representative of the underwriters exercises this unit purchase option, you will experience additional dilution.If the representative of the underwriter exercises its unit purchase over-allotment option, you will experience additional dilution.For a further description of the dilution that you will experience immediately after this offering, see “Dilution.” We do not know whether a market will develop for our common stock and warrants or what the market price of our common stock and warrants will be and as a result it may be difficult for you to sell your shares of our common stock and/or warrants. Prior to this offering, there has been no public market for our common stock and we do not expect any active market to develop for our warrants. Although we intend to apply to list our common stock, our Series A Warrants and our Series B Warrants on the NASDAQ Capital Market, an active trading market for our securities may never develop or be sustained following this offering. If an active market for our securities does not develop, it may be difficult for you to sell shares, Series A Warrants or Series B Warrants you purchase in this offering without depressing the market price for the shares or at all. The initial public offering price for our common stock will be determined through negotiations with the underwriters and the negotiated price may not be indicative of the market price for our common stock after this offering. The initial public offering price may vary from the market price of our common stock, Series A Warrants and Series B Warrants after the offering. As a result of these and other factors, you may not be able to sell your shares of our common stock, Series A Warrants and Series B Warrants at or above the initial public offering price or at all. Further, an inactive market may also impair our ability to raise capital by selling shares of our common stock and may impair our ability to enter into strategic partnerships or acquire companies or products by using our shares of common stock as consideration. If we do not keep this registration statement updated for the term of the warrants, the holders will not be able to exercise the warrants. While we intend to keep this registration statement/prospectus updated until , 2019 (five years from the effective date of the Registration Statement), we may not be able to do so, nor will we necessarily be providing adequate public financial information to allow the holders to sell the common stock underlying the Series A and Series B Warrants. Accordingly, investors might not be able to exercise their Series A and Series B Warrants and sell the underlying common stock at a time when it is beneficial to do so. In order to keep the prospectus effective, we will be required to, among other actions, file post-effective amendments to the registration statement containing current financial and other information. Each such registration statement will have to be filed with, and declared effective by the Securities and Exchange Commission.We have no assurance that such post-effective amendments will be declared effective. We will incur increased costs as a result of operating as a public company, and our management will be required to devote substantial time to new compliance initiatives. As a public company, we will incur significant legal, accounting and other expenses that we did not incur as a private company. We will be subject to the reporting and other requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act, and the Dodd-Frank Wall Street Reform and Protection Act, as well as rules subsequently adopted by the SEC and the NASDAQ Stock Market. These rules and regulations will require, among other things, that we file annual, quarterly and current reports with respect to our business and financial condition and establish and maintain effective disclosure and financial controls and corporate governance practices. We expect these rules and regulations to substantially increase our legal and financial compliance costs and to make some activities more time-consuming and costly, particularly after we are no longer an "emerging growth company" as defined in the recently enacted Jumpstart Our Business Startups Act of 2012, or the JOBS Act. Our management and other personnel will need to devote a substantial amount of time to these compliance initiatives. For example, we expect that these rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance. We estimate that we will incur between $200,000 and $500,000 annually in expenses in response to these requirements. -26- Table of Contents If we take advantage of specified reduced disclosure requirements applicable to an "emerging growth company" under the JOBS Act, the information that we provide to stockholders may be different than they might receive from other public companies. As a company with less than $1billion in revenue during our last fiscal year, we qualify as an "emerging growth company" under the JOBS Act. As an emerging growth company, we may take advantage of specified reduced disclosure and other requirements that are otherwise applicable generally to public companies. These provisions include: · only two years of audited financial statements in addition to any required unaudited interim financial statements with correspondingly reduced "Management's Discussion and Analysis of Financial Condition and Results of Operations" disclosure; · reduced disclosure about our executive compensation arrangements; · no non-binding advisory votes on executive compensation or golden parachute arrangements; · exemption from the auditor attestation requirement in the assessment of our internal control over financial reporting. We may take advantage of these exemptions for up to five years or such earlier time that we are no longer an emerging growth company. We would cease to be an emerging growth company if we have more than $1billion in annual revenues, we have more than $700million in market value of our stock held by non-affiliates, or we issue more than $1billion of non-convertible debt over a three-year period. We may choose to take advantage of some but not all of these reduced burdens. We have not taken advantage of any of these reduced reporting burdens in this prospectus, although we may choose to do so in future filings. If we do, the information that we provide stockholders may be different than you might get from other public companies in which you hold stock. If we fail to comply with the rules and regulations under the Sarbanes-Oxley Act, our operating results, our ability to operate our business and investors’ views of us may be harmed. We will be required to comply with the rules and regulations under the Sarbanes-Oxley Act. Section 404 of the Sarbanes-Oxley Act requires public companies to conduct an annual review and evaluation of their internal controls and attestations of the effectiveness of internal controls by independent auditors. Ensuring that we have adequate internal financial and accounting controls and procedures in place so that we can produce accurate financial statements on a timely basis is a costly and time-consuming effort that will need to be evaluated frequently. Our failure to maintain the effectiveness of our internal controls in accordance with the requirements of the Sarbanes-Oxley Act could have a material adverse effect on our business. We could lose investor confidence in the accuracy and completeness of our financial reports, which could have an adverse effect on the price of our common stock.In addition, our efforts to comply with the rules and regulations under the Sarbanes-Oxley or new or changed laws, regulations, and standards may differ from the activities intended by regulatory or governing bodies due to ambiguities related to practice. Regulatory authorities may investigate transactions disclosed in our “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and if legal proceedings are initiated against us, it may harm our business. -27- Table of Contents Our management has identified internal control deficiencies which we believe constitutes a material weakness. Any future material weaknesses or deficiencies in our internal control over financial reporting could harm stockholder and business confidence on our financial reporting, our ability to obtain financing and other aspects of our business. In connection with the preparation of our audited financial statements for the period from February 1, 2013 (inception) through December 31, 2013, we concluded that a material weakness existed in internal control over financial reporting and our disclosure controls. Specifically, our Chief Financial Officer currently performs all accounting related functions. In order to obtain proper segregation of accounting related duties, another person will have to be hired and duties allocated so this material weakness can be corrected.Although we are committed to continuing to improve our internal control processes, and although we will continue to diligently and vigorously review our internal control over financial reporting, any control system, regardless of how well designed, operated and evaluated, can provide only reasonable, not absolute, assurance that its objectives will be met. Therefore, we cannot be certain that, in the future, additional material weaknesses or significant deficiencies will not exist or otherwise be discovered. If our efforts to address the weakness identified are not successful, or if other deficiencies occur, these weaknesses or deficiencies could result in misstatements of our results of operations, restatements of our financial statements, a decline in our stock price and investor confidence or other material effects on our business, reputation, results of operations, financial condition or liquidity. If our stock price is volatile, our stockholders could incur substantial losses. Our stock price following this offering is likely to be volatile. The stock market in general and the market for medical products companies in particular have experienced extreme volatility that has often been unrelated to the operating performance of particular companies. As a result of this volatility, you may not be able to sell your common stock at or above the initial public offering price, if at all. The market price for our common stock may be influenced by many factors, including: · our ability to commercialize our products, if approved; · results from or delays of clinical trials of our products, as well as results of regulatory reviews relating to the approval of our products; · our decision to initiate a clinical trial, not to initiate a clinical trial or to terminate an existing clinical trial; · new products, products or new uses for existing products or technologies introduced or announced by our competitors and the timing of these introductions or announcements; · regulatory or legal developments in the United States and other countries; · developments or disputes concerning patent applications, issued patents or other proprietary rights; · the recruitment or departure of key scientific or management personnel; · variations in our financial results or those of companies that are perceived to be similar to us; · sales of common stock by us or our stockholders in the future, as well as the overall trading volume of our common stock; · market conditions in the medical products sectors; and · general economic, industry and market conditions and other factors that may be unrelated to our operating performance or the operating performance of our competitors, including changes in market valuations of similar companies. -28- Table of Contents We have broad discretion in the use of the net proceeds from this offering and may not use them effectively. Our management will have broad discretion in the application of the net proceeds from this offering and could spend the proceeds in ways that do not improve our results of operations or enhance the value of our common stock. The failure by our management to apply these funds effectively could result in financial losses that could have a material adverse effect on our business, cause the price of our common stock to decline and delay the development of our products. Pending their use, we may invest the net proceeds from this offering in a manner that does not produce income or that loses value. We do not anticipate paying any cash dividends on our capital stock in the foreseeable future. We have never declared or paid cash dividends on our capital stock. We currently intend to retain all of our future earnings, if any, to finance the growth and development of our business, and we do not anticipate paying any cash dividends on our capital stock in the foreseeable future. We believe it is likely that the Board of Directors will continue to conclude,that it is in the best interests of the Company and its stockholders to retain all earnings (if any) for the development of our business.In addition, the terms of any future debt agreements may preclude us from paying dividends. As a result, capital appreciation, if any, of our common stock will be your sole source of gain for the foreseeable future. A significant portion of our total outstanding shares are restricted from immediate resale but may be sold into the market in the near future, which could cause the market price of our common stock to drop significantly, even if our business is doing well. Sales of a substantial number of shares of our common stock in the public market could occur at any time. These sales, or the perception in the market that the holders of a large number of shares intend to sell shares, could reduce the market price of our common stock. After this offering, we will have 9,172,480 outstandingshares of common stock. This includes the 1,391,305 shares that we are selling in this offering, which may be resold in the public market immediately without restriction, unless purchased by our affiliates. Of the remaining shares, 7,781,275 shares are currently restricted as a result of securities laws or lock-up agreements but will be able to be sold after the offering as described in the “Shares Eligible for Future Sale” section of this prospectus. We also intend to register all shares of common stock that we may issue under our equity compensation plans. Once we register these shares, they can be freely sold in the public market upon issuance, subject to volume limitations applicable to affiliates and the lock-up agreements described in the “Underwriting” section of this prospectus. The rights of the holders of common stock may be impaired by the potential issuance of preferred stock. The rights of the holders of common stock may be impaired by the potential issuance of preferred stock.Our board of directors has the right, without stockholder approval, to issue preferred stock with voting, dividend, conversion, liquidation or other rights which could adversely affect the voting power and equity interest of the holders of common stock, which could be issued with the right to more than one vote per share, and could be utilized as a method of discouraging, delaying or preventing a change of control. The possible negative impact on takeover attempts could adversely affect the price of our common stock. Although we have no present intention to issue any shares of preferred stock or to create any series of preferred stock, we may issue such shares in the future, as we have authorized (but not issued) 500,000 shares of preferred stock. If securities or industry analysts do not publish research or publish inaccurate or unfavorable research about our business, our stock price and trading volume could decline. The trading market for our common stock will depend in part on the research and reports that securities or industry analysts publish about us or our business. Securities and industry analysts do not currently, and may never, publish research on our Company. If no or too few securities or industry analysts commence coverage of our Company, the trading price for our stock would likely be negatively impacted. In the event securities or industry analysts initiate coverage, if one or more of the analysts who cover us downgrade our stock or publish inaccurate or unfavorable research about our business, our stock price would likely decline. If one or more of these analysts cease coverage of our Company or fail to publish reports on us regularly, demand for our stock could decrease, which might cause our stock price and trading volume to decline. -29- Table of Contents SPECIALNOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus includes statements that are, or may be deemed, "forward-looking statements." In some cases, these forward-looking statements can be identified by the use of forward-looking terminology, including the terms "believes," "estimates," "anticipates," "expects," "plans," "intends," "may," "could," "might," "will," "should," "approximately" or, in each case, their negative or other variations thereon or comparable terminology, although not all forward-looking statements contain these words. They appear in a number of places throughout this prospectus and include statements regarding our intentions, beliefs, projections, outlook, analyses or current expectations concerning, among other things, our ongoing and planned discovery and development of products, the strength and breadth of our intellectual property, our potential and clinical trials, the timing of and our ability to make regulatory filings and obtain and maintain regulatory approvals for our products, the degree of clinical utility of our products, particularly in specific patient populations, expectations regarding clinical trial data, our results of operations, financial condition, liquidity, prospects, growth and strategies, the length of time that we will be able to continue to fund our operating expenses and capital expenditures, our expected financing needs and sources of financing, the industry in which we operate and the trends that may affect the industry or us. Industry and Market Data This prospectus contains estimates and other statistical data made by independent parties and by us relating to market size and growth and other data about our industry. We obtained the industry and market data in this prospectus from our own research as well as from industry and general publications, surveys, and studies conducted by third parties, some of which may not be publicly available.Estimates, forecasts, and surveys are periodically updated by third parties and may materially impact projections in the future. USE OF PROCEEDS We estimate that the net proceeds from our issuance and sale of 1,391,305 units in this offering will be approximately $6,910,000 based on an initial public offering price of $5.75per unit, after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us. If the underwriters exercise their over-allotment option in full, we estimate that the net proceeds from this offering will be approximately $8,005,000. The largest single variable in our estimates of bringing the product to market is what requirements will be placed on us by the FDA for product clearance (these can vary greatly). The Company has requested, but has not yet been granted a meeting with the FDA to discuss the regulatory path leading to human clinical trials.Without the FDA’s feedback, a “probable path” is difficult to estimate with the DenerVex.Therefore, we have assumed the most probable path and requirements necessary for clearance, but unexpected requirements or significantly larger patient counts required in a human clinical trial which currently assume a 150 patient clinical trial could increase these estimates, although we do not believe that such a requirement is likely with the DenerVex. We have estimated the following costs to take the product to market and absorb losses until a cash breakeven point could be reached: · $2,300,000 for a human clinical trial · $1,100,000 for product development (including production of sample units) · $890,000 for regulatory, reimbursement and other experts to obtain regulatory approvals and be ready to sell to and be paid by our target customers · $726,000 for general and administrative expenses · $1,894,000 for working capital and other general corporate purposes The amounts allocated for working capital and other general corporate purposes, may include the development, acquisition or in licensing of medical products’ companies or their technologies. Although wehave no current commitments or binding agreements with respect to any material acquisition of or investment in any technologies, products or companies, we recently entered into a non-binding memorandum of understanding with a development stage company in the business of redesigning medical equipment to improve the safety, efficiency and profitability of healthcare environments in exchange for a combination of cash and common stock. There can be no assurance that we will enter into any binding agreement to acquire such company. Any amounts received from the exercise of the Series A and Series B Warrants will be allocated for working capital. -30- Table of Contents This expected use of the net proceeds from this offering represents our intentions based upon our current plans and business conditions. The amounts and timing of our actual expenditures may vary significantly depending on numerous factors, including the progress of our development efforts, the status of and results from clinical trials, as well as any collaborations that we may enter into with third parties for our products, and any unforeseen cash needs. As a result, our management will retain broad discretion over the allocation of the net proceeds from this offering. Pending our use of the net proceeds from this offering, we intend to invest the net proceeds in a variety of capital preservation investments, including short-term, investment grade, interest bearing instruments and U.S. government securities. We expect that the net proceeds from this offering, together with our existing cash and cash equivalents will enable us to fund our operating expenses and capital expenditure requirements for at least 18 months.Until such time, if ever, as we can generate substantial product revenues, we may finance our cash needs through a combination of equity offerings, debt financings, collaborations, strategic alliances and licensing arrangements.We do not have any committed external source of funds.If we are unable to raise additional funds through equity or debt financings when needed, we may be required to delay, limit, reduce or terminate our product development or future commercialization efforts or grant rights to develop and market product candidates that we would otherwise prefer to develop and market ourselves. DIVIDENDPOLICY We have never declared or paid cash dividends on our common stock. We currently intend to retain all of our future earnings, if any, to finance the growth and development of our business. We do not intend to pay cash dividends to holders of our common stock in the foreseeable future. CAPITALIZATION We have two authorized classes of stock: Preferred Stock (500,000 shares authorized), and Common Stock (49,500,000) shares authorized). The following table sets forth our cash and cash equivalents and capitalization as of September 30, 2014: · on an actual basis; · on a pro forma as adjusted basis to give further effect to the issuance and sale of shares of our common stock in this offering at an initial public offering price of $5.75 per unit, after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us. Our capitalization following the closing of this offering will be adjusted based on the actual initial public offering price and other terms of this offering determined at pricing. You should read this table together with the section entitled"Management's Discussion and Analysis of Financial Condition and Results of Operations" and our financial statements and the related notes included elsewhere in this prospectus. -31- Table of Contents As of September 30, 2014 Actual Pro Forma as Adjusted (1) Stockholders’ Equity: Preferred stock, $.001 par value, 500,000 shares authorized, noneissued or outstanding actual, pro forma or pro forma as adjusted - - Common stock, $.001 par value, 49,500,000 shares authorized, 7,781,175 issued and outstanding actual; 9,172,480 shares issued and outstanding pro forma as adjusted 9,172 Additional paid in capital 10,276,624 Accumulated deficit ) ) Total stockholders’ equity $ $ 7,790,114 (1) 9,172,480 shares issued and outstanding, pro forma, as adjusted, includes 1,391,305 shares of common stock included in the units being sold in this offering and does not include 3,200,000 shares of common stock issuable upon the full exercise of the Series A and Series B Warrants included in the units being sold in this offering. The number of shares of common stock to be outstanding after this offering is based on 7,781,175 shares outstanding as of September 30, 2014 and it does not include: ● 1,150,000 shares of our common stock available for future issuance as of September 30, 2014 under our 2013 Stock Incentive Plan of which options to purchase 60,000 shares of common stock have been granted at a price of $2.50 per share; and ● up to 3,200,000 shares of common stock issuable upon the full exercise of the Series A Warrants and Series B Warrants offered hereby; ● shares of common stock underlying the warrants includedas part of the Representatives' Unit Warrant to be issued to the representative of the underwriters in connection with this offering, of which 50% will havean exercise price per share equal to 120% of the public offering price, and 50% of which will have an exercise price per share equal to 165% of the public offering price ; and ● up to 417,390 shares, 208,695 Series A Warrants and 208,695 Series B Warrants if the over-allotment unit purchase option is exercised in full. The pro forma as adjusted data is illustrative only and will be adjusted based on the actual initial public offering price and other terms of this offering determined at pricing. -32- Table of Contents DILUTION If you purchase any of the units offered by this prospectus, your ownership interest will be diluted immediately to the extent of the difference between the initial public offering price per share of our common stock and the pro forma net tangible book value per share of our common stock after this initial public offering. Our historical net tangible book value as of September 30, 2014 was $0.9 million, or $0.08 per share of our common stock. Historical net tangible book value per share represents the amount of our total tangible assets less total liabilities, divided by the number of shares of our common stock outstanding. After giving effect to the sale of 1,391,305 units in this offering at an initial public offering price of $5.75per unit, after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us, our pro forma net tangible book value as of September 30, 2014 would have been $7.8 million, or $0.82 per share. This represents an immediate increase in pro forma net tangible book value per share of $0.74to existing stockholders and immediate dilution of $4.93 in pro forma net tangible book value per share to new investors purchasing common stock in this offering. Dilution per share to new investors is determined by subtracting pro forma net tangible book value per share after this offering from the initial public offering price per unit paid by new investors. The following table illustrates this dilution on a per share basis. Initial Public Offering Price Per Share $ Historical Net Tangible Book Value per share as of September 30, 2014 $ 0.08 Pro Forma Net, Tangible Book Value per share as of September 30, 2014 $ 0.82 Increase in Net Tangible Book Value per share Attribute to New Investment $ 0.74 Pro Forma Net Tangible Book Value per share after this Offering $ 0.85 Dilution per share to New Investors $ 4.93 At a $1.00 increase (decrease) in the initial public offering price of $5.75 per unit, would increase (decrease) our pro forma net tangible book value by approximately $1,300,000 , our pro forma net tangible book value per share by approximately $0.14 and dilution per share to new investors by approximately $0.14, assuming that the number of shares offered by us, as set forth on the cover page of this prospectus, remains the same and after deducting estimated underwriting discounts and commissions. -33- Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCE CONDITION AND RESULTS OF OPERATIONS You should read the following plan of operations together with our financial statements and related notes appearing at the end of this prospectus. Some of the information contained in this discussion and analysis or set forth elsewhere in this prospectus, including information with respect to our plans and strategy for our business and related financing, includes forward-looking statements that involve risks and uncertainties. You should read the “Risk Factors” section of this prospectus for a discussion of important factors that could cause actual results to differ materially from the results described in or implied by the forward-looking statements contained in the following discussion and analysis. Overview MEDOVEX was incorporated in Nevada in July 30, 2013 as Spinez Corp. MEDOVEX is the parent company of Debride, which was incorporated under the laws of Florida on October 1, 2012, but did not commence operations until February 1, 2013.MEDOVEX is a development stage company that has acquired a patent, patent applications and other intellectual property rights relating to the use, development, and commercialization of the DenerVex device (the “DenerVex”).The DenerVex is intended to be a unique device that combines tissue scraping and electrocautery designed toalleviate the back pain associated with facet joint syndrome. The goal of the Company is to obtain, develop and commercialize various intellectual property rights (patents, patent applications, knowhow, etc.) in the medical technology area, with particular focus on the development of medical devices. Our first acquisition is the DenerVex device. The primary purpose of the registration of this offering is to fund the pursuit, with appropriate governmental approvals and clinical trials of, the commercial development of the DenerVex device.We believe that the DenerVex device can be developed to encompass a number of medical applications, including pain relief.Besides development of the DenerVex device, the balance of the net proceeds of this offering will be used for working capital including any potential acquisition of other companies or their technologies in areas where our experienced, world-class management team believes the largest, most targetable market opportunities exist. The Company acquired the DenerVex patent on January 31, 2013 from Scott Haufe, M.D. (“Dr. Haufe”), a director of the Company, in exchange for 750,108 shares of common stock in the Company and a 1% royalty on all sales of any product sold based on the patent. In September 2013, we entered into a Co-Development Agreement with James Andrews, M.D. (“Dr. Andrews”), a director of the Company, whereby Dr. Andrews committed to further evaluate the DenerVex device and to seek to make modifications and improvements to such technology.In exchange for such services, the Company agreed to pay Dr. Andrews a royalty equal to two (2%) percent of the DenerVex net sales during the five (5) year term of the Co-Development Agreement. Upon the termination of the term of the Co-Development Agreement, which has a minimum term of five (5) years, then the royalty payable to Dr. Andrews shall be reduced to one (1%) percent of DenerVex net sales after such termination of products covered by any U.S. patent on which Dr. Andrews is listed as a co-inventor; if any such patents are obtained.Such one (1%) percent royalty shall continue during the effectiveness of such patent.Pursuant to the Co-Development Agreement, Dr. Andrews agreed to assign any modifications or improvements to the DenerVex to the Company subject to the royalty rights described above. Our arrangement with Devicix, the third party design and development firm, which was entered into in November 2013, contemplates a five-phase development process with a targeted FDA submission for clearanceon or around March 2015. The anticipated date of a response from the FDA to our submission cannot be predicted. Including materials, the Company estimates that just the product development process will cost approximately $1,000,000 and will take approximately 16 months.The product development plan does not budget for IP work, marketing work, regulatory, or training material or manufacturing development, including fixtures and validation. The project is currently in the latter stages of Phase 2 and the beginning of Phase 3, where the concept prototype is refined. Through September 30, 2014, the Company had paid Devicix $410,000, none of which was in payables at September 30, 2014.It is important to note this is just the prototype development plan, and does not include the costs of obtaining regulatory clearance to sell the product which we estimate at $2.9 million. -34- Following is a brief description of the phases and their expected costs: Phase I: Concept – This phase creates a preliminary set of requirements and early prototypes of the design. Estimated costs: $100,000 Phase II: Architecture and Planning – This phase focuses on defining the final system architecture, updating requirements and updating the project plan. Manufacturing, regulatory and safety/ risk management plans are created, as well as a clinical hazards assessment. Estimated costs: $50,000. Phase III: Design and Development – In this phase the detailed electrical and mechanical design and drawings are created and the first prototypes are fabricated. Ship packaging for the product will be designed and the manufacturing process finalized. Estimated costs: $400,000. Phase IV: Test and Optimization – This phase will focus on completing the product design verification testing, design optimization as required, and the completion of manufacturing transfer. The labeling material including package inserts and label templates, Instructions for Use and Operator’s Manual (Surgical Technique Guide) are completed. Also, required regulatory testing will be performed. Estimated costs: $400,000. Phase V: Validation and Launch – In this final product development phase some of the units made as part of the build in Phase IV will be used for the validation testing as defined by regulatory requirements specific to the product. Estimated costs: $50,000. It is important to note that these five phases of product development do not address the costs of regulatory clearance. The Company, not Devicix, is responsible for obtaining regulatory clearance. The final product generated in Phase V will be presented to regulatory agencies for approval. Including clinical trials, the costs of regulatory approval to obtain commercial clearance are forecasted to be approximately $2.9 million. Our intention is to market the product as a disposable, single-use kit which will include all components of the DenerVex product.We intend to offer the DenerVex kit at a sales price of approximately $695.00 per device, which we believe will be an attractive price point for end-users.We believe that the “disposable single use” business model offers us the opportunity to achieve a profitable revenue stream. -35- Table of Contents We intend to seek out additional product candidates for licensing, acquisition or development.By utilizing management’s expertise in the medical industry, we believe that we are in a unique position to evaluate new technologies. Financial operations overview Revenue We have not produced any revenues to date. Operating Expenses We classify our operating expenses into two categories: research and development and general and administrative. Research and Development Costs and Expenses Research and development costs and expenses consist primarily of fees paid to external service providers, laboratory supplies, costs for facilities and equipment, and other costs for research and development activities. Research and development expenses are recorded in operating expenses in the period in which they are incurred. Estimates have been used in determining the expense liability of certain costs where services have been performed but not yet invoiced. We monitor levels of performance under each significant contract for external service providers, including the extent of patient enrollment and other activities through communications with the service providers to reflect the actual amount expended. General and Administrative Expenses Beginning in October 2013, the Company hired full time management, began sourcing vendors, retained consultants, issued stock options to its Board of Directors and other activities consistent with a new operation. Prior to that time, most activity focused on raising money in a founders round and an offering of common stock under Regulation D of the Securities Act of 1933. During 2013, the Company paid approximately $172,000 in personnel costs, compared to $520,000 in the firstnine months of 2014.Professional fees were $336,000 in 2013 and $725,000 during the firstnine months of 2014. Travel expenses were $75,000 during 2013 and $89,000 in the first nine months of 2014. We anticipate that our general and administrative expenses will increase in the future to support continued research and development activities, commercialization of our product candidate and increased costs of operating as a public company.These increases will likely include increased costs related to the hiring of additional personnel and fees to outside consultants, lawyers and accountants, among other expenses. Additionally, we anticipate increased costs associated with being a public company including expenses related to services associated with maintaining compliance with exchange listing and Securities and Exchange Commission requirements, insurance, and investor relations costs. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which we have prepared in accordance with United States generally accepted accounting principles. The preparation of these consolidated financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting periods. On an ongoing basis, we evaluate our estimates and judgments, including those described in greater detail below. We base our estimates on historical experience and on various other factors that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. While our significant accounting policies are described in more detail in the notes to our consolidated financial statements included elsewhere in this prospectus, we believe that the following accounting policies are the most critical to aid you in fully understanding and evaluating our financial condition and results of operations. -36- Table of Contents Controls and Procedures We recognize that having only one person performing all accounting functions and preparing the financial statements constitutes a material weakness in our internal controls over financial reporting. We have and will take certain steps in an effort to correct this material weakness, including, among other things, hiring a controller to perform certain accounting and reporting functions to further segregate duties within the Company. We also added John C. Thomas, Jr. to our Board of Directors in April 2014 as our financial expert and chair of the Audit Committee. Mr. Thomas is a certified public accountant with over 24 years of experience as a chief financial officer for public and private companies. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using the enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the period that includes the enactment date. Valuation allowances have been established as it is more likely than not that the deferred tax assets will not be realized. We file income tax returns in the U.S. federal jurisdiction and certain state jurisdictions. The tax years subject to audit are 2013. We have sustained losses since inception which has generally resulted in a zero percent effective tax rate; in addition we have not incurred any interest or penalties. Our policy is to recognize interest and penalties accrued on tax matters as a component of income tax expense. Stock-Based Compensation A summary of significant assumptions used to estimate the fair value of the equity awards granted in 2013 follows: Stock-based compensation expense for the period ended December 31, 2013 and the nine months ended September 30, 2014 includes stock options granted to directors and has been recorded as general and administrative expense. We follow the provisions of the ASC Topic 718, Compensation- Stock Compensation which requires the measurement and recognition of compensation expense for all stock-based payment awards made to employees and non-employee directors, including employee stock options. Stock compensation expense based on the grant date fair value estimated in accordance with the provisions of ASC 718 is generally recognized as an expense over the requisite service period. No options were granted during the first nine months of 2014. For the period ended December 31, 2013, the following stock option grants were made, giving effect to a 1 for 2 reverse stock split: Grant Date Options Granted Exercise Price Estimated Fair Value of Underlying Stock Intrinsic Value October 14, 2013 $ $ None -37- Table of Contents The option price was set at the estimated fair value of the common stock on the date of grant using the market approach. Under the market approach, the fair value of the common stock wasdetermined to bethe value of a private placement of common stock that began in September 2013 and concluded in December 2013, at $2.50 per share. We utilize the Black-Scholes valuation method to recognize compensation expense over the vesting period. The expected life represents the period that our stock-based compensation awards are expected to be outstanding. We use a simplified method provided in Securities and Exchange Commission release, Staff Accounting Bulletin No. 110, which averages an award's weighted average vesting period and contractual term for "plain vanilla" share options. The expected volatility was estimated by analyzing the historic volatility of similar public biotech companies in an earlier stage of development. No dividend payouts were assumed as we have not historically paid, and do not anticipate to pay, dividends in the foreseeable future. The risk-free rate of return reflects the weighted average interest rate offered for US treasury rates over the expected term of the options. The significant assumptions used to estimate the fair value of the equity awards granted in 2013 are: Weighted fair value of options granted $ Expected term (years) 6 Risk-free interest rate % Volatility 81 % Dividend yield None Results of Operations We are a developmental stage company that started operations late in 2013, and as such have no earnings.We anticipate that our quarterly and annual results of operations will be impacted for the foreseeable future by several factors, including successful development of a prototype product, approval of the product by regulatory agencies in the United States and abroad, and the rate of adoption of our product by medical professionals. Due to these factors we believe that period to period comparisons of our results of operations are not a good indication of our future performance. Nine Months Ended September 30, 2014 The following table sets for our results of operation for the nine months ended September 30, 2014: Operating expenses: General and administrative $ Research and development Total operating expenses Net loss $ ) -38- Table of Contents Year Ended December 31, 2013 The following table sets for our results of operation for the period of our inception on February 1, 2013 through December 31, 2013: Operating expenses: General and administrative $ Research and development Total operating expenses Net loss $ ) Liquidity and Capital Resources Since our inception, we have incurred losses and anticipate that we will continue to incur losses in the foreseeable future. We expect our research and development, general and administrative and eventually sales and marketing expenses will grow and, as a result, we will need to generate significant net sales to achieve profitability. Our independent registered public accounting firm has included an explanatory paragraph with respect to our ability to continue as a going concern in its report on our consolidated financial statements for the year ended December 31, 2013. The presence of the going concern explanatory paragraph may suggest that we may not have sufficient liquidity or minimum cash levels to operate the business. Sources of Liquidity To date our operations have been funded with the private sale of common stock. Gross proceeds from the sale of stock during 2013 were approximately $3,522,000. We paid brokers approximately $91,000 and 10,000 shares of common stock in connection with their services. We did not raise any additional funds during the nine months ended September 30, 2014. Since we believe that the likelihood of obtaining debt financing in a development stage is low, our source of funds in the foreseeable future will likely be from the sale of capital stock, including the proceeds of this offering.We believe that the net proceeds of this offering will be sufficient to fund our operating expenses and capital expenditures requirements for at least the next 12 months, depending on the actual costs incurred to receive regulatory approval and any potential acquisitions that we may make. Cash Flows Net cash used in operating activities was approximately $1,700,000 during the nine months ended September 30, 2014, compared to $574,000 in 2013. During the first nine months of 2014,the Company invested another $11,000 in property in addition to the$4,000 invested in 2013. Net cash provided from the sale of common stock in 2013 was $3,214,000. The Company had $768,000 of cash on hand at September 30, 2014. Funding Requirements Presently, the Company incurs about $190,000 of cash expenditures per month. We anticipate this number will increase as product development moves into later phases, or if we are compelled to seek FDA approval following a de novo regulatory path, as opposed to 510-K approval. We also anticipate it will increase due to the additional costs associated with being a public entity. However, the Company believes its current cash reserves are sufficient for the next twelve months regardless of which regulatory path it will take. Contractual Obligations The Company does not have any long term contractual obligations. The Company currently reimburses its CEO, Jarrett Gorlin, for the lease of executive office space at a cost of $1,800 per month, which it believes is at fair market value. The agreement with the third party design anddevelopment firm, Devicix, is estimated to be $960,000 based on their contractual estimate; however it is billed as work is performed and can be cancelled by either party with a 30 day notice.We estimate that in additiontoDevicix,there are additional development costs that will bring the total cost of development to $1,000,000, excluding regulatory and other costs not strictly associated with prototype development. The Company also has one consulting agreement with a monthly payment of $10,000 which either party can cancel with 30 days’ notice. We have employment agreements with each of our executive officers that commit us to a nine month severance and benefits package if those employees separate under certain conditions, including a change in control of the Company. -39- Table of Contents Off-Balance Sheet Arrangements We did not have during the periods presented, and we do not currently have, any relationships with any organizations or financial partnerships, such as structured finance or special purpose entities, that would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. Quantitative and Qualitative Disclosure about Market Risk Our exposure to interest rate risk is minimal as the bank accounts we use pay little or no interest. After this offering, we anticipate being able to obtain more favorable terms for excess cash, but would still not anticipate any significant exposure to interest rate fluctuations. Recently Adopted Accounting Standards There are no recently issued accounting standards that have a material impact on us. Jumpstart Our Business Startups Act of 2012 The JOBS Act permits an “emerging growth company” such as us to take advantage of an extended transition period to comply with new or revised accounting standards applicable to public companies. We are choosing to "opt out" of this provision and, as a result, we will comply with new or revised accounting standards as required when they are adopted. This decision to opt out of the extended transition period under the JOBS Act is irrevocable. -40- Table of Contents BUSINESS MEDOVEX Corp.’s goal is to create better living through better medicine. We intend to build a portfolio of medical device products in areas where our world-class management team believes the largest, most targetable market opportunities exist. We intend to build this portfolio primarily by acquiring companies or technologies that we believe have promising commercial potential.In September 2013, we acquired Debride, Inc. (Debride).Debride is a development stage company that has acquired a patent, patent applications and other intellectual property rights relating to the use, development, and commercialization of the DenerVex Device (the DenerVex).Debride acquired from Scott M.W. Haufe, MD (Dr. Haufe) all right, title and ownership of U.S. Patent 8,167,879 B2, together with all of Dr. Haufe’s rights, title and interest in and to the DenerVex.Dr. Haufe is a director of the Company.In September 2013, we entered into a Co-Development Agreement with Dr. James Andrews, a renowned orthopedic surgeon who also is a director of the Company.Dr. Andrews has agreed to evaluate the DenerVex and to seek to make modifications and improvements to such technology, as well as to strategize in the rollout of the DenerVex.See “Transactions with Related Parties”. Initial Product To date, our efforts have focused on the development of the patent-protected DenerVex device (U.S. Patent 8,167,879 B2).The DenerVex is designed to provide long lasting relief of pain associated with Facet Joint Syndrome (FJS), a condition in which the joints in the back of the spine degenerate and subsequently cause back pain.The concept is simple: remove the affected nerve endings sending pain signals to the brain in such a way that they won’t grow back. A current treatment for this pain removes the nerve endings, but the nerve endings regenerate and the pain returns. A patient is forced to return again and again to seek pain relief at a substantial cost over time. In order to avoid having his patients suffering from chronic back pain associated with FJS have to return to him for repeated treatments,Dr. Haufe performed a 2-step procedure where he first scraped away synovial tissue using an already available deburring device around the facet joints in the spine so nerves would not have tissue that could be used for regrowth. Once this tissue was removed, he then used a standard electrocautery unit to cauterize the nerve endings, as is done with the temporary treatment to render the nerves incapable of sending pain signals to the brain. Due to the complexity and time required to complete this procedure, it is only employed by a small number of other surgeons besides Dr. Haufe.Dr. Haufe did not use the prototype of the DenerVex device to perform such procedures. In order to see if these patients were indeed enjoying pain relief and not experiencing nerve regrowth, Dr. Haufe followed 174 of his patients receiving this treatment over a three year period (temporary approaches generally do not last more than 2 years and often less). The vast majority of patients were still pain free. While this follow-up did not constitute a clinical study that could be used for FDA clearance, nor was it designed to be a safety study, the results encouraged Dr. Haufe to think of ways to expand the treatment to other patients who did not have the resources to afford a relatively complex procedure (assuming they could even locate a surgeon capable of performing it). The key was simplifying the procedure to the point where doctors specializing in pain management and other areas besides spine surgery could perform the procedure quickly and safely, at a cost much less than the cost of temporary treatments over time. To simplify the procedure, Dr. Haufe conceptualized a hand held device that combined the tissue scraping and electrocautery procedures into one action. A simple solution that, based on our internal research on non-living tissue, will produce the same result as the 2-step procedure, but require significantly less surgical skill and take much less time. -41- We believethe DenerVex will be the first device of its kind intended to combine tissue scraping and electrocautery simultaneously in order to achieve a long lasting solution to FJS.The DenerVex is being designed as a single use device that will be provided to health care practitioners in a package that contains all of the items necessary in the sterile field of the operating room to carry out the surgery necessary to address FJS.The device is being designed for use with a few commercial electrocautery units in addition to a dedicated electrocautery unit being developed by the Company. Besides the potential cost savings from the use of the DenerVex device, we believe the procedure using the DenerVex will be less invasive, faster and represent a lower risk of infection from surgery than its competitors, while offering a longer term solution to FJS than is currently available.In the procedure where the DenerVex is used, a tiny incision is made above the facet joint and the DenerVex will be inserted through a cannula to the facet joint region. The cannula has a bullet-shaped tip that acts as a retractor system.The physician performing the procedure inserts a guidewire down to the facet joint region and the cannula/retractor is inserted over that wire. The inner bullet is removed, leaving a hollow tube for working space. The device is positioned and manipulated viafluoroscopy.No other devices or tools are required beyond standard surgical tools for closure and an electrocautery unit.The DenerVex is designed to be powered by (and compatible with) a few currently marketed electrocautery consoles. However, in order to get the widest possible distribution of the device, the Company intends to develop its own cautery generator. Activation of the device is intended to result in the combined effect of a tissue removal action with electrocautery to the facet joint surface resulting in removal of the nerves and synovial membrane tissues. The treatment of each joint will take a couple of minutes and the incision will be closed with a single suture stitch. The DenerVex is currently in the prototype development phase. In order to commercialize the device, we will: 1. Conduct additional research to further refine the product. 2. Submit the final version to regulatory agencies for their approval, including conducting additional studies as they may require. 3. Finalize reimbursement, marketing and distribution strategies. 4. Source vendor(s) for production and marketing/distribution partners (we currently do not plan to manufacture or distribute the product ourselves). Market Our first device, the DenerVex is targeted at the $11.5 billion global spine surgery devices market, which is largely focused on the treatment of lower back pain.It is estimated that 10% of the adult U.S. population suffers from chronic lower back pain. Approximately 31% of chronic lower back pain is attributed to FJS, a condition in which joints located at the back of the spine degenerate and subsequently cause pain.Each joint in the spine has a rich supply of tiny nerve fibers that provide a painful stimulus when the joint is injured or irritated.When such joints degenerate due to wearing or tearing, the cartilage separating the joints in the spine may become thin or disappear.The bone in the joints underneath the cartilage can then produce an overgrowth of bone spurs and an enlargement of the joints, which can repeatedly send pain signals through the nerve fibers in the spine.Such pain signals can result in considerable back pain, especially when a person is in motion. -42- Initial treatment of FJS includes a number of non-invasive, non-surgical techniques or therapies.Examples of such therapies are activity modification exercises, over-the-counter medication, chiropractic intervention and physical therapy.If those non-invasive, non-surgical approaches fail to provide long-term relief to a patient, there are currently six approaches used to remedy FJS: spinal injections, radiofrequency (“RF”) ablation (also known as radiofrequency rhizotomy or radiofrequency neurotomy), cryodenervation, pulsed RF, manual tissue scraping and electrocautery performed separately and spine fusion surgery.Management believes that the primary downsides of the current surgical approaches are as follows: · Temporary relief.Spinal injection, cryodenervation, RF ablation, and pulsed RF therapies are non-permanent, such that patients must return for repeated treatment over the course of the patient’s lifetime.Spinal injections and cryodenervation effectiveness only lasts a few months, while RF ablation, and pulsed RF have generally been shown to be effective for approximately 6 months to 2 years. · Difficult to learn and teach.Manual tissue scraping and electrocautery performed separately and spine fusion procedures are specialized procedures that require a highly skilled specialist that is well-versed in endoscopy and surgery skills to administer. · Surgical mechanisms are bulky and difficult to use. Spinal injections require large, painful needles. Manual tissue scraping and electrocautery requires four separate devices to be used that cannot be deployed simultaneously. Spinal fusion surgery is a very invasive and significant surgical procedure. · High cost. Spinal injection, cryodenervation, RF ablation, and pulsed RF therapies must be repeatedly applied to be effective, and the cost of such repeated visits to healthcare facilities can aggregate significantly over the course of a lifetime, not to mention the cost of lost productivity due to lower back pain in between treatments. · Invasive with long recovery time. Spinal fusion surgeries are potentially risky, highly invasive surgeries that require significant recovery time with an average cost per client of up to $108,000 per patient, plus an estimated 3 to 6 months of lost productivity in the workplace. We believe that the DenerVex represents a significant leap forward in FJS treatment, as it addresses the shortcomings listed above in the following ways: · Longer lasting.The DenerVex is designed to provide long lasting relief to patients that would otherwise be required to undergo repetitive therapies such as spinal injection and RF ablation. · Easy to teach and intuitive to use.The DenerVex will combine two procedures that are currently carried out in the manual tissue scraping and electrocautery performed separately into one procedure that does not require a specialist to conduct.We intend to offer a simple one-day or weekend course featuring a cadaver lab to train physicians in usage of the DenerVex. · Compact, next generation design.The DenerVex is designed to be an all-in-one solution that comes in a sterile, single use package. · Cost efficient.The DenerVex is designed to be a single use device, so there are no sterilization or repair costs that are associated with many medical devices. -43- Table of Contents · Less Invasive with minimal recovery time.Use of the DenerVex will represent a less invasive solution to FJS than spinal fusion surgery and can be carried out through an out-patient procedure that does not require follow-up surgery to be effective. By addressing the specific product and technology limitations outlined above (that have been raised by both patients and practitioners alike according to our market research), we believe DenerVex has the opportunity to greatly penetrate and expand the spine surgery device market.In order to begin our anticipated expansion into the spine surgery device market, the primary targets for the sale of the DenerVex device are pain management practitioners.There are an estimated 6,200 pain management specialists in the United States.We expect that the primary users of the DenerVex device will be these specialists, as well as clinicians who currently utilize interventional procedures to treat chronic back pain.Secondary targets for the DenerVex device are orthopedists and neurosurgeons, in addition to the 4,000 interventional radiologists, and 8,672 spine surgeons using one or a combination of the techniques now currently in use to treat FJS. Our Strategy We believe we have significant opportunity to create better living through better medicine by assembling a portfolio of companies and exclusive medical device products.We believe that we can acquire technologies from inventors and under-funded companies at attractive prices and that we may be able to use shares of our common stock to effect such acquisitions or for a portion of the compensation paid in such acquisitions.We intend that such a portfolio will consist of a multi-device, multi-sector combination of intellectual properties and devices that our management team will acquire at a fair market value, but because the properties will be run through our development engine, we believe they will ultimately result in increased stockholder value through the increased value of these properties. In order to provide these increased-value solutions and devices that impact the quality of patient care while simultaneously lowering costs in a rapidly changing healthcare environment, we have assembled a seasoned management team composed of individuals with both medical expertise and experience in monetizing medical devices.Dr. Haufe, who co-developed the first device to emerge from our product development engine, the DenerVex, was a co-founder of Debride and is a director of the Company, not only has 11 years of experience in carrying out over 450 manual tissue scraping and electrocautery performed separately procedures in order to treat back pain related conditions, but also has 8 years of experience designing, developing and commercializing innovative and proprietary spine technologies and techniques.Patrick Kullmann who is the President and Chief Operating Officer of the Company has nearly 30 years of experience marketing and growing companies in the healthcare, scientific and technology industries and is the author of the book “The Inventors Guide to Medical Technology”.We believe that other members of our management team, particularly our Chief Executive Officer, Jarrett Gorlin, provide us with the management expertise necessary to effectively manage our anticipated growth.We intend to leverage this expertise to accelerate the growth of the businesses or assets we acquire.Although we have no current commitments or binding agreements with respect to any material acquisition of or investment in any technologies, products or companies, we recently entered into a non-binding memorandum of understanding with a development stage company in the business of redesigning medical equipment to improve the safety, efficiency and profitability of healthcare environments in exchange for a combination of cash and common stock. There can be no assurance that we will enter into any binding agreement to acquire such company. We believe that our management team’s diverse range of experience also provides us with the flexibility to review growth and turnaround situations for underleveraged or underperforming medical devices and their parent companies. We are pursuing the following strategies: · Promoting the differentiated features of our DenerVex exclusive technology to penetrate the $11.5 billion global spine surgery devices market and establish DenerVex as a standard of care for treating FJS, as well as broadening the clinical applications of the DenerVex; · Investing in our infrastructure to broaden our market presence first in Europe (with particular focus on the European Union and the business and patient data that we may be able to gather there), then in the U.S., and eventually worldwide, expand our global distribution footprint, and to ensure regulatory approval internationally; and · Leveraging the strength and experience of our world-class management team to selectively pursue opportunities to expand our portfolio of medical device products and businesses. -44- Table of Contents Our marketing strategy will be supported by a solid core of clinical and cost effectiveness data that we will develop to support our portfolio of medical companies and assets. We intend to employ the same disciplined approach to all future opportunities that we have employed prior to acquiring the assets for the DenerVex device, by careful research, reviewing of existing devices and examination of marketplace possibilities.A compelling value proposition and subsequent market positioning for our devices versus other treatment options will also be developed and tailored as appropriate for the key decision-makers along the course of the patient flow. We believe we are well positioned to create devices and tailor their value propositions to meet a rapidly changing marketplace and fluid regulatory environment, by creating and marketing devices that are designed to result in patients spending less time in the hospital, lower the chance of patient infection, simplify surgical procedures and diminish the potential incidence of hospital and surgery-related accidents. Industry Background Spine Anatomy The spine is the central core of the human skeleton and provides structural support, alignment and flexibility to the body. It extends from the base of the skull to the pelvis and consists of approximately 24 interlocking bones, called vertebrae, which are stacked on top of one another.The spine encloses and protects the spinal cord, a column of nerve tracts that run from every area of the body to the brain, through openings between the vertebrae called foramen, and which deliver sensation and control to the entire body. There are seven vertebrae in the cervical, or neck, region of the spine, 12 vertebrae in the thoracic, or central, region of the spine, and five vertebrae in the lumbar, or lower back, which is the primary load-bearing region of the spine. The bottom of the spine consists of the sacrum and finally the coccyx. Vertebrae are paired into motion segments, or levels, that move by means of two facet joints that provide stability and enable the spine to bend and twist, with the neck being the most mobile region of the spine.Facet joints also prevent each vertebra from slipping over the one below. A small capsule surrounds each facet joint, providing a nourishing lubricant for the joint.Also, each joint has a rich supply of tiny nerve fibers that provide a painful stimulus when the joint is injured or irritated. Inflamed facets can cause a powerful muscle spasm. Facet joints are in almost constant motion with the spine and it is quite common for them to simply wear out in many patients. When facet joints become worn or torn, the cartilage may become thin or disappear. The bone in the joint underneath can produce an overgrowth of bone spurs and an enlargement of the joints. When that happens, the joint has arthritic changes (osteoarthritis – also known as spinal arthritis), which can produce considerable back pain when a person moves. -45- Table of Contents Overview of Spinal Disorders and Traditional Treatment Alternatives Given the complexity of its structure, the spine is susceptible to various ailments that can lead to instability and significant pain for a patient. Back pain affects an estimated 10% of the adult population in the United States and is the second most common cause of disability in U.S. adults.Approximately 31% of chronic low back pain is attributed to FJS, which effects the facet joints in the spine, the small stabilizing joints located between and behind adjacent vertebrae.When FJS occurs, the facet joints in the back of the spine degenerate and subsequently cause pain.The facet joints are found at every level on both sides of the lumbar spine. They provide about 20% of the twisting stability in the low back. Each facet joint is positioned at each level of the spine to provide the needed support, especially with rotation.Current treatment options include non-surgical treatment options, injections, surgical treatment for temporary relief and surgical treatment for permanent relief.Virtually all FJS patients are initially treated initially with a combination of non-surgical methods including posture correction, activity modification, chiropractic intervention, exercise/physical therapy and over-the-counter medication. Temporary Options The field for the treatment of FJS includes initial treatment using noninvasive techniques.If those noninvasive approaches fail to provide long-term relief, injections are typically performed. Injections temporarily deaden the nerves so pain is diminished, but the effect typically wears off after 3 to 4 months. After injections, the following surgical approaches are considered. Temporary Surgical Approaches When non-surgical treatment and injections alone fail, a surgical procedure called RF rhizotomy is often prescribed as necessary.RF rhizotomy, also called RF neurotomy or RF ablation, is the surgical de-nerving (nerve block) of the facet joint.The doctor uses X-ray imaging to accurately place a needle with a small single tipped or bifurcated tip electrode into the facet joint. An electric current is used to destroy the sensory nerves of the joint, leading to temporary pain relief.The treatment is temporary because the nerve ending will grow back and continue to be irritated by bone spurs or enlarged joints.RF ablation devices consist of a specialized generator costing about $30,000 and disposableelectrode probe sets costing about $120 each. Pulsed radiofrequency refers to a technique used for creating a carefully controlled electrical field around an electrode. For its use in treating pain, this electrode is usually built into the shape and size of a needle. It was first used as a pain treatment option in the mid 1990′s. This technique is similar to that used for RF ablation procedures. The word “pulsed” means this technique applies energy to the electrode intermittently. This keeps the temperature very low, unlike the higher temperatures required for an RF ablation. Studies have shown that the application of pulsed RF to certain nerves can block some of their ability to transmit pain.It appears that when pulsed RF is applied to a nerve, it selectively affects only the portion of the nerve responsible for sending pain signals. Pulsed RF is most effective at treating difficult types of pain that typically originate from either nerve damage or irritated nerves and may be useful in offering additional pain relief when other treatment options have failed. Pulsed RF is generally administered in an outpatient setting.An electrode is placed through the skin and the clinician uses fluoroscopy (x-ray) to position the electrode closely to the affected nerve or nerves as they exit the spine. Once the electrode is positioned, a small amount of pulsed RF is applied to ensure proper location of the electrode. When the electrode is properly positioned, the pulsed RF procedure is performed. Usually, after completion of the stimulation, a small amount of corticosteroid is injected along with local anesthetic to decrease any temporary irritation to the nerve. The electrode is removed and a small bandage is placed over the injection site. Relief from the pulsed RF treatment may take up to several weeks to demonstrate a full effect, and the onset is usually subtle, becoming progressively better, until the effects of the treatment wear off and the patient has to return to the outpatient facility for another round of treatment.The cost of the equipment needed to administer the pulsed RF treatment is the same as that for RF ablation. -46- Table of Contents Another treatment option that was once used more extensively, but now rarely used, is cryodenervation. This procedure is similar to the pulsed RF procedure described above, except instead of using RF bursts to block the pain, bursts of freezing temperature are administered. While the costs of the procedure are about the same as an RF procedure, the effect does not seem tolast nearly as long, typically 3 to 4 months, the same as spinal injections. As such, it is only used in special cases and we do not consider it a commercial comparable for treatment of FJS. Long Lasting Surgical Approaches One long lasting surgical treatment for FJS is spine fusion surgery, which stops motion at the painful joint by fusing two spinal vertebrae together. Spinal fusion may also be referred to as “arthrodesis.” The procedure is highly invasive and often involves bone tissue grafts and the use of screws to fuse the vertebrae together. Another long lasting surgical treatment for FJS is manual tissue scraping and electrocautery performed separately.This procedure is only performed by a handful of highly-skilled surgeons, whom must have both orthopedic and endoscopic experience.Our director, Dr. Scott M. W. Haufe, is one of the very few surgeons performing this procedure.Manual tissue scraping and electrocautery performed separately is time consuming and requires the use of four separate instruments: a burr set, an electric cautery device, a dilating tube and a stimmin pin. We believe that the primary downsides of the current surgical approaches are as follows: · Not permanent.Spinal injection, cryodenervation, RF ablation, and pulsed RF therapies are non-permanent, such that patients must return for repeated treatment over the course of the patient’s lifetime.The effectiveness of spinal injections and cryodenervation only last a few months. RF ablation and pulsed RF have generally been shown to be effective for only 6 months to 2 years. · Difficult to learn and teach.Manual tissue scraping and electrocautery performed separately and spine fusion procedures are specialized procedures that require a highly skilled specialist that is well-versed in endoscopy and surgery skills to administer. · Surgical mechanisms are bulky and difficult to use.Spinal injections require large, painful needles.RF ablation requires the purchase of a special power source to power its ablation needles.Manual tissue scraping and electrocautery performed separately requires four separate devices to be used that cannot be deployed simultaneously.Spinal fusion surgery is a very invasive and a significant surgical procedure. · High cost. Spinal injection, cryodenervation, RF ablation, and pulsed RF therapies must be repeatedly applied to be effective, and the cost of such repeated visits to healthcare facilities can aggregate significantly over the course of a lifetime, not to mention the cost of lost productivity due to lower back pain in between treatments. · Invasive with long recovery time. Spinal fusion surgeries are potentially risky, highly invasive surgeries that require 3 to 6 months of recovery time. We believe that in recent years, the trend in surgical procedures for the spine has been toward more minimally invasive alternatives.Historically, meaningful technology improvements to conventional therapies have resulted in surgical procedures being performed earlier in the patient continuum of care, such as minimally invasive knee arthroscopy in the sports medicine market, resulting in enhanced opportunities that we believe can be marketed to larger groups of practitioners with less need for specialized surgeons or facilities.We believe that, a minimally invasive spine surgery procedure could have the same impact on lower back surgery, especially given aging patient demographics, increased life expectancies and the growing demand for faster procedure times with minimized recovery periods afterward. -47- Table of Contents Our Product Our product, the DenerVex device (U.S. Patent 8,167,879 B2), is intended to provide long lasting pain relief for persons suffering from a form of back pain associated with FJS.Rather than fuse the spine in a drawn-out and invasive procedure, the MEDOVEX DenerVex combines tissue scraping and electrocautery for long lasting relief from back pain. A tiny incision is made above the facet joint and the DenerVex is inserted through a cannula to the facet joint region. The cannula has a bullet-shaped tip that acts as a retractor system.The physician performing the procedure inserts a guidewire down to the facet joint region and the cannula/retractor is inserted over that wire. The inner bullet is removed, leaving a hollow tube for working space. The device is positioned and manipulated viafluoroscopy.No other devices or tools are required beyond standard surgical tools for closure. The DenerVex device is designed to be powered by (and compatible with) currently marketed electrocautery consoles currently in most procedure rooms.Activation of the device results in the combined effect of a tissue removal action with electrocautery to the facet joint surface resulting in removal of the nerves and synovial membrane tissues. The treatment of each joint is estimated to take a couple of minutes and the incision is closed with a single suture stitch. The clinical efficacy of the DenerVex concept has been confirmed with a study of 174 patients that Dr. Haufe conducted starting in in 2002, with a three year follow-up to determine efficacy of the surgery.In that non-FDAclinical study, patients were treated using a two-step procedure of tissue scraping and electrocautery.In November 2013, we entered into a development plan with Devicix, LLC, an FDA registered, ISO certified engineering firm, for the development of the DenerVex and assistance in the regulatory submission process. -48- Table of Contents Management believes that Devicix has a reputation for bringing the foremost concept and product development expertise to both early-stage and established medical device manufacturers, physicians and universities.In order to assist us in developing a strategy to compete in the global, medical device marketplace, Devicix helped us to design a five phase program at a cost of approximately $1,000,000 which will lead to submission for FDA clearance around March 2015.Devicix has finished Phase 1 of the plan, is finishing Phase 2 and has already started on Phase 3 of the plan, where we refine the prototype device developed in the first two phases.It is important to note that these five phases of product development do not address the costs of regulatory clearance. The Company, not Devicix, is responsible for obtaining regulatory clearance. The final product generated in Phase V will be presented to regulatory agencies for approval. Including clinical trials, the costs of regulatory approval to obtain commercial clearance are forecasted to be approximately $2.9 million. We believe the DenerVex is the first device of its kind that combines tissue scraping and electrocautery simultaneously in order to achieve a long-lasting solution to FJS.The DenerVex is a single use device that will be provided to health care practitioners in a package that contains all of the items necessary in the sterile field of the operating room to carry out the surgery necessary to address FJS.The device does not require a special power source, and can be connected to the cauterizing generator generally found in most operating rooms.We estimate that we will market the product at a sales price of approximately $695.00 per device, which we believe will be an attractive price point for end-users. Market The global medical device market in 2012 was approximately $351 billion, and our strategy is to leverage the expertise of our management, Board of Directors and other advisors to build a portfolio of medical device companies and assets in order to take advantage of many of the largest market opportunity segments in the medical field including Osteoarthritis (“OA”), sports medicine, stroke, diabetes, infection control and cardiovascular applications. Our first product focuses on OA and its manifestation as FJS.OA is the number one cause of disability in the U.S. and while the specific incidence of spinal OA is not known, close to 50,000,000 people in the U.S. have osteoarthritis in at least one joint in the body.OA is associated with aging and 50% of people age 65 or older have OA in at least one joint. Ten percent of the U.S. population suffers from chronic lower back pain. Approximately 31% of chronic lower back pain is attributed to FJS, which effects the spine’s facet joints, small stabilizing joints located between and behind adjacent vertebrae. The market to treat FJS is part of the global spine surgery market. We believe that the DenerVex device represents a significant leap forward in FJS treatment, as it addresses what we see as the shortcomings listed above in the following ways: · Longer lasting.The DenerVex provides long lasting pain relief to patients that would otherwise be required to undergo repetitive therapies such as spinal injection and RF ablation. · Easy to teach and intuitive to use.The DenerVex combines two procedures carried out in the manual tissue scraping and electrocautry process into one procedure that does not require a specialist to conduct.We intend to offer a simple one-day or weekend course featuring a cadaver lab to train physicians in usage of the DenerVex device. · Compact, next generation design.The DenerVex is an all-in-one solution that comes in a sterile, single use package. · Cost efficient.The DenerVex is a single use device, so there are no sterilization or repair costs associated with the device.Unlike RF ablation, the Denervex does not require a specially-purchased power source, and uses the already-existing cauterization power sources generally found in most operating rooms. · Less Invasive with minimal recovery time.Use of the DenerVex device represents a less invasive solution to FJS that can be carried out through an out-patient procedure that does not require follow-up surgery to be effective. According to a Markets and Markets research report, the global spine surgery device market was estimated at $11.6 billion in 2012, and in 2017, is estimated to reach $14.8 billion. -49- Table of Contents By addressing the specific product and technology limitations outlined above (that have been raised by both patients and practitioners alike according to our market research), we believe DenerVex has the ability to greatly penetrate and expand the spine surgery device market.In order to begin our anticipated expansion into the spine surgery device market, the primary targets for the sale of the DenerVex device are pain management practitioners.There are an estimated 6,200 pain management specialists in the United States.We expect that the primary users of the DenerVex device will be these specialists, as well as clinicians who utilize interventional procedures to treat chronic back pain.Secondary targets for the DenerVex device are orthopedists and neurosurgeons, in addition to the 4,000 interventional radiologists, and 8,672 spine surgeons using one or a combination of the techniques now currently in use to treat FJS. Strategy Marketing Strategy We believe we have significant opportunity to create better living through better medicine by assembling a portfolio of companies and exclusive medical device products.In order to provide ground-breaking solutions and devices that impact the quality of patient care while simultaneously lowering costs in a rapidly changing healthcare environment, we are pursuing the following strategies: · Promoting the differentiated features of our DenerVex exclusive technology to patients, pain care providers, doctors and hospitals in order to penetrate the $11.5 billion global spine surgery devices market and establish DenerVex as a standard of care for treating FJS.We will seek to increase awareness of FJS and new treatment options for FJS by developing a brand identity, promotional literature and training support materials in both traditional and electronic forms.As the market launch unfolds, we will monitor feedback from clinicians and field personnel and adjust the value proposition, market positioning and promotional/training materials accordingly; · Capitalizing on our highly efficient product development process expertise to innovate new technologies and techniques, while continuing to broaden the clinical applications of the DenerVex device.We believe that the involvement of James R. Andrews M.D. and the other prominent members of the Company’s Board of Directors, including Scott M.W. Haufe, M.D. and Randall R. Betz, M.D. will aid us in gaining market acceptance from practitioners and if needed, procuring clinical sites; · Leveraging the strength and experience of our world-class management team to selectively pursue opportunities to expand our portfolio of medical device products and businesses; and · Investing in our U.S. and international marketing infrastructure to broaden our market presence, expand our global distribution footprint, and to ensure regulatory approval internationally.Based on what we believe will bring the best value for stockholders, we may elect in the future to utilize strategic partners, distributors, or contract sales forces to assist in the commercialization of our products. Our marketing strategy will be supported by a solid core of clinical and cost effectiveness data supporting the DenerVex device and based on a thorough review of Strengths/Weaknesses, Opportunities/Threats (“SWOT”) to assess the advantages and disadvantages of the DenerVex device vs. other treatment options.A compelling value proposition and subsequent market positioning for the DenerVex device vs. other treatment options will also be developed and tailored as appropriate for the key decision-makers along the course of the patient flow. Our ability to market the DenerVex is limited until we receive regulatory approval. -50- Table of Contents Intellectual Property Strategy A key element of our success depends on our ability to identify and create proprietary medical device technologies.In order to proactively protect those proprietary technologies, we intend to continue to develop and enforce our intellectual property rights in patents, trademarks and copyrights, as available through registration in the United States and internationally, as well as through the use of we trade secrets, domain names and contractual agreements such as confidentiality agreements and proprietary information agreements. Currently, our intellectual property rights at present consist of the Contributed Intellectual Property, which includes the Patent. The Patent was originally filed in 2007 and was issued on May 1, 2012. We intend to leverage the Patent to the fullest extent possible through market development and prosecution of our rights under the Patent. In addition to filing and prosecuting patent applications in the United States, we intend to file counterpart patent applications in Europe, Canada, Japan, Australia and Chinain additional countries where we think such foreign filing is warranted. The term of individual patents depends upon the legal term of the patents in the countries in which they are obtained.In most countries in which we file, the patent term is 20 years from the earliest date of filing a non-provisional patent application.In the United States, a patent’s term may be shortened if a patent is terminally disclaimed over another patent or as a result of delays in patent prosecution by the patentee, and a patent’s term may be lengthened by patent term adjustment, which compensates a patentee for administrative delays by the U.S. Patent and Trademark Office in granting a patent. We intend to continually re-assess and fine-tune our intellectual property strategy in order to fortify our position in our market space in the United States and internationally.To that end, we are prepared to file additional patent applications should our intellectual property strategy require such filings and/or where we seek to adapt to competition or seize business opportunities.Further, we are prepared to file patent applications relating to any other products that we develop or require soon after the experimental data necessary for a strong application become available and our cost-benefit analyses justifying filing such applications. Many biotechnology companies and academic institutions are competing with us in the medical device field and filing patent applications potentially relevant to our business.Internally, we have established business procedures designed to maintain the confidentiality of our proprietary information, including the use of confidentiality agreements with employees, independent contractors, consultants and companies with which we conduct business.Also, we generally require employees to assign patents and other intellectual property to us as a condition of employment with us. In order to contend with the inevitable possibility of third party intellectual property conflicts, from time to time, we will review and assess the third-party intellectual property landscape for competitive and other developments that may inform or impact our intellectual property development and commercialization strategies. We may find it necessary or prudent to obtain licenses from third party intellectual property holders.Where licenses are readily available at reasonable cost, such licenses are considered a normal cost of doing business.In other instances, however, where a third party holds relevant property and is a direct competitor, a license might not be available on commercially reasonable terms or available at all.We will attempt to manage the risk that such third party intellectual property may pose by conducting, among other measures, freedom-to-operate studies to guide our early-stage research away from areas where we are likely to encounter obstacles in the form of third party intellectual property. For important additional information related to our intellectual property position, please review the information set forth in “Risk Factors — Risks Related to Our Intellectual Property.” -51- Table of Contents Competition Developing and commercializing new products is highly competitive.The market is characterized by extensive research and clinical efforts and rapid technological change.We face intense competition worldwide from medical device, biomedical technology and medical products and combination products companies, including major medical products companies.We may be unable to respond to technological advances through the development and introduction of new products.Most of our existing and potential competitors have substantially greater financial, marketing, sales, distribution, manufacturing and technological resources.These competitors may also be in the process of seeking FDA or other regulatory approvals, or patent protection, for new products.Our competitors may commercialize new products in advance of our products.Our products also face competition from numerous existing products and procedures, which currently are considered part of the standard of care.We believe that the principal competitive factors in our markets are: · the quality of outcomes for medical conditions; · acceptance by surgeons and the medical device market generally; · ease of use and reliability; · technical leadership and superiority; · effective marketing and distribution; · speed to market; and · product price and qualification for coverage and reimbursement. We will also compete in the marketplace to recruit and retain qualified scientific, management and sales personnel, as well as in acquiring technologies and licenses complementary to our products or advantageous to our business. We are aware of several companies that compete or are developing technologies in our current and future products areas.With regard to the DenerVex device, we believe that our principal competitors include RF ablation devices manufacturers Cosman and Stryker. We may also face competition from cryodenervation device manufacturers, such as Spembly Medical Systems.We may also face competition from developing but potentially untested technologies such as as Zyga’s GLYDER device. In order to compete effectively, our products will have to achieve widespread market acceptance, receive adequate insurance coverage and reimbursement, be cost effective and be simultaneously safe and effective.Please see “Business-Industry Market” for a detailed description of the currently available treatments for FJS. Opportunities Created by Healthcare Legislation We anticipate that recent healthcare legislation will create greater opportunities for cost-effective providers of healthcare. PPACA and other related healthcare reform activities reform seek to expand coverage to a broader range of patients.Since insurance coverage reduces the out-of-pocket expense for physician visits, patients will be better able to afford visits to the doctor and accordingly, the number of physician visits is projected to rebound, particularly in 2014, when health insurance exchanges and subsidization of insurance premiums will be established for individuals with income less than 400% of the poverty line. Additionally, PPACA accomplishes its proposed expansion of coverage to previously uninsured individuals through a significant loosening of the eligibility criteria for enrollment in Medicaid.As Americans grow older and live longer, there will be greater public and private spending on healthcare, which is expected to help hospitals afford to upgrade their equipment in order to speed surgical processes while lowering associated risks, such as infection and recovery time.Consequently, areas of strongest growth in the hospital market will be in medical devices that treat age-related illnesses, such as those that are likely to seek reimbursement through Medicaid, and those devices that help hospitals achieve faster procedures while lowering the associated risks as discussed above. -52- Table of Contents Government Regulation Government authorities in the United States, at the federal, state and local level, and in other countries extensively regulate, among other things, the research, development, testing, manufacture, quality control, approval, labeling, packaging, storage, record-keeping, promotion, advertising, distribution, post-approval monitoring and reporting, marketing and export and import of products such as those we are developing. Any product that we develop must be approved by the FDA before they may be legally marketed in the United States and by the appropriate foreign regulatory agency before they may be legally marketed in foreign countries. FDA Regulation The DenerVex and any other product we may develop must be approved or cleared by the FDA before it is marketed in the United States.Before and after approval or clearance in the United States, our products are subject to extensive regulation by the FDA under the Federal Food, Drug, and Cosmetic Act and/or the Public Health Service Act, as well as by other regulatory bodies.FDA regulations govern, among other things, the development, testing, manufacturing, labeling, safety, storage, record-keeping, market clearance or approval, advertising and promotion, import and export, marketing and sales, and distribution of medical devices and products. In the United States, the FDA subjects medical products to rigorous review.If we do not comply with applicable requirements, we may be fined, the government may refuse to approve our marketing applications or to allow us to manufacture or market our products, and we may be criminally prosecuted.Failure to comply with the law could result in, among other things, warning letters, civil penalties, delays in approving or refusal to approve a product, product recall, product seizure, interruption of production, operating restrictions, suspension or withdrawal of product approval, injunctions, or criminal prosecution. FDA Approval or Clearance of Medical Devices In the United States, medical devices are subject to varying degrees of regulatory control and are classified in one of three classes depending on the extent of controls the FDA determines are necessary to reasonably ensure their safety and efficacy: · Class I: general controls, such as labeling and adherence to quality system regulations; · Class II: special controls, pre-market notification (often referred to as a 510(k) application), specific controls such as performance standards, patient registries,postmarket surveillance, additional controls such as labeling and adherence to quality system regulations; and · Class III: special controls and approval of a pre-market approval (“PMA”) application. In general, the higher the classification, the greater the time and cost to obtain approval to market. There are no “standardized” requirements for approval, even within each class. For example, the FDA could grant 510(k) status, but require a human clinical trial, a typical requirement of a PMA. They could also initially assign a device Class III status, but end up approving a device as a 510(k) device if certain requirements are met.The range of the number and expense of the variousrequirements is significant. The quickest and least expensive pathway would be 510(k) approval with a just a review of existing data. The longest and most expensive path would be a PMA with extensive randomized human clinical trials. We cannot predict how the FDA will classify the DenerVex device, nor predict what requirements will be placed upon us to obtain market approval, or even if they will approve the DenerVex device at all. However, we believe the pathway that will be required by the FDA will be somewhere between the two extremes described above. We intend to apply to the FDA for 510(k) clearance. However, it is very possible the FDA will deny this request and require the more expensive PMA process. The Company has budgeted based on the assumption that the PMA process will be required. -53- Table of Contents To request marketing authorization by means of a 510(k) clearance, we must submit a pre-market notification demonstrating that the proposed device is substantially equivalent to another currently legally marketed medical device, has the same intended use, and is as safe and effective as a currently legally marketed device and does not raise different questions of safety and effectiveness than does a currently legally marketed device.510(k) submissions generally include, among other things, a description of the device and its manufacturing, device labeling, medical devices to which the device is substantially equivalent, safety and biocompatibility information, and the results of performance testing.In some cases, a 510(k) submission must include data from human clinical studies.We believe that other medical devices which have been approved by the FDA have many aspects that are substantially similar to the DenerVex device, which may make obtaining 510(k) clearance possible.Marketing may commence only when the FDA issues a clearance letter finding substantial equivalence.After a device receives 510(k) clearance, any product modification that could significantly affect the safety or effectiveness of the product, or that would constitute a significant change in intended use, requires a new510(k) clearance or, if the device would no longer be substantially equivalent, would require PMA. In addition, any additional claims the Company wished to make at a later date, such as the permanent relief of pain, may require a PMA.If the FDA determines that the product does not qualify for 510(k) clearance, they will issue a Not Substantially Equivalent letter, at which point the Company must submit and the FDA must approve a PMA before marketing can begin. During the review of a 510(k) submission, the FDA may request more information or additional studies and may decide that the indications for which we seek approval or clearance should be limited.In addition, laws and regulations and the interpretation of those laws and regulations by the FDA may change in the future. We cannot foresee what effect, if any, such changes may have on us. European Union Approvals The EU will require a CE mark certification or approval in order to market the DenerVex device in the various countries ofthe European Union or other countries outside the United States.To obtain CE mark certification of the device, we will be required to work with an accredited European notified body organization to determine the appropriate documents required to support certification in accordance with existing medical device directive.The predictability of the length of time and cost associated with such a CE marketing may vary, or may include lengthy clinical trials to support such a marking. Once the CE mark is obtained, a company may market the device in the countries of the EU.We have targeted the submission of our application for CE marketing in March 2015. Management believes it will be able to obtain European CE mark approval to market the Denervex device before it will obtain US FDA approval. The Company has retained third party experts to assist with the European approval. Management will be interviewing potential European distributors and will likely retain a European sales manager to assist the distributor and promote the product in Europe. Clinical Trials of Medical Devices One or more clinical trials are becoming necessary to support an FDA submission. Clinical studies of unapproved or uncleared medical devices or devices being studied for uses for which they are not approved or cleared (investigational devices) must be conducted in compliance with FDA requirements.If an investigational device could pose a significant risk to patients, the sponsor company must submit an Investigational Device Exemption, or IDE application to the FDA prior to initiation of the clinical study.An IDE application must be supported by appropriate data, such as animal and laboratory test results, showing that it is safe to test the device on humans and that the testing protocol is scientifically sound.The IDE will automatically become effective 30 days after receipt by the FDA unless the FDA notifies the company that the investigation may not begin.Clinical studies of investigational devices may not begin until an institutional review board (IRB) has approved the study. During any study, the sponsor must comply with the FDA’s IDE requirements.These requirements include investigator selection, trial monitoring, adverse event reporting, and record keeping.The investigators must obtain patient informed consent, rigorously follow the investigational plan and study protocol, control the disposition of investigational devices, and comply with reporting and record keeping requirements. We, the FDA, or the IRB at each institution at which a clinical trial is being conducted may suspend a clinical trial at any time for various reasons, including a belief that the subjects are being exposed to an unacceptable risk.During the approval or clearance process, the FDA typically inspects the records relating to the conduct of one or more investigational sites participating in the study supporting the application. -54- Table of Contents Post-Approval Regulation of Medical Devices After a device is cleared or approved for marketing, numerous and pervasive regulatory requirements continue to apply.These include: · the FDA Quality Systems Regulation (QSR), which governs, among other things, how manufacturers design, test, manufacture, exercise quality control over, and document manufacturing of their products; · labeling and claims regulations, which prohibit the promotion of products for unapproved or “off-label” uses and impose other restrictions on labeling; and · the Medical Device Reporting regulation, which requires reporting to the FDA of certain adverse experiences associated with use of the product. We will continue to be subject to inspection by the FDA to determine our compliance with regulatory requirements. Manufacturing cGMP Requirements Manufacturers of medical devices are required to comply with FDA manufacturing requirements contained in the FDA’s current Good Manufacturing Practices (cGMP) set forth in the quality system regulations promulgated under section 520 of the Food, Drug and Cosmetic Act.cGMP regulations require, among other things, quality control and quality assurance as well as the corresponding maintenance of records and documentation.Failure to comply with statutory and regulatory requirements subjects a manufacturer to possible legal or regulatory action, including the seizure or recall of products, injunctions, consent decrees placing significant restrictions on or suspending manufacturing operations, and civil and criminal penalties.Adverse experiences with the product must be reported to the FDA and could result in the imposition of marketing restrictions through labeling changes or in product withdrawal.Product approvals may be withdrawn if compliance with regulatory requirements is not maintained or if problems concerning safety or efficacy of the product occur following the approval. International Regulation We are subject to regulations and product registration requirements in many foreign countries in which we may seek to sell our products, including in the areas of product standards, packaging requirements, labeling requirements, import and export restrictions and tariff regulations, duties and tax requirements. The time required to obtain clearance required by foreign countries may be longer or shorter than that required for FDA clearance, and requirements for licensing a product in a foreign country may differ significantly from FDA requirements. European Good Manufacturing Practices In the European Union, the manufacture of medical devices is subject to good manufacturing practice (GMP), as set forth in the relevant laws and guidelines of the European Union and its member states. Compliance with GMP is generally assessed by the competent regulatory authorities.Typically, quality system evaluation is performed by a Notified Body, which also recommends to the relevant competent authority for the European Community CE Marking of a device.The Competent Authority may conduct inspections of relevant facilities, and review manufacturing procedures, operating systems and personnel qualifications.In addition to obtaining approval for each product, in many cases each device manufacturing facility must be audited on a periodic basis by the Notified Body.Further inspections may occur over the life of the product.Our third party manufacturer has ISO certification which is generally one of the requirements for approval under the guidelines established in the European Union. -55- Table of Contents United States Anti-Kickback and False Claims Laws In the United States, there are Federal and state anti-kickback laws that prohibit the payment or receipt of kickbacks, bribes or other remuneration intended to induce the purchase or recommendation of healthcare products and services.Violations of these laws can lead to civil and criminal penalties, including exclusion from participation in Federal healthcare programs.These laws are potentially applicable to manufacturers of products regulated by the FDA as medical devices, and hospitals, physicians and other potential purchasers of such products.Other provisions of Federal and state laws provide civil and criminal penalties for presenting, or causing to be presented, to third-party payers for reimbursement, claims that are false or fraudulent, or which are for items or services that were not provided as claimed.In addition, certain states have implemented regulations requiring medical device and pharmaceutical companies to report all gifts and payments over $50 to medical practitioners.This does not apply to instances involving clinical trials.Although we intend to structure our future business relationships with clinical investigators and purchasers of our products to comply with these and other applicable laws, it is possible that some of our business practices in the future could be subject to scrutiny and challenge by Federal or state enforcement officials under these laws. Manufacturing We do not currently own or operate any manufacturing facilities for the clinical or commercial production of our products. Our arrangement with Devicix LLC, the third party design and development firm contracted to develop the DenerVex device, which was entered into in November 2013, contemplates a five-phase development process with an FDA submission application for clearance on or around March 2015.Including materials, the Company estimates that the process will cost approximately $1,000,000 and will take approximately 16 months. The project plan does not budget for IP work, marketing work, regulatory, or training material or manufacturing development, including fixtures and validation. The project is currently in the latter stages of Phase 2 and the beginning stages of Phase 3, and we are currently evaluating a concept prototype of the DenerVex. It is important to note that these five phases of product development do not address the costs of regulatory clearance. The Company, not Devicix, is responsible for obtaining regulatory clearance. The final product generated in Phase V will be presented to regulatory agencies for approval. Including clinical trials, the costs of regulatory approval to obtain commercial clearance are forecasted to be approximately $2.9 million. Facilities The Company reimburses CEO Jarrett Gorlin for approximately 1,200 square feet of general office space he leases in Atlanta, Georgia as its corporate headquarters from a company owned by our President, Jarrett Gorlin.The Company pays Mr. Gorlin $2,000 per month for this space plus related utilities, the exact amount billed to him from the owner of the property which we believe to be at least as favorable as we would able to obtain from an unaffiliated third party. Mr. Gorlin rents this space on a month to month basis from the owner. Employees We currently have 4 full-time employees, of which three (3) are engaged in administration and one (1) is engaged in direct oversight of our research and development activities.None of our employees is subject to a collective bargaining agreement or represented by trade or labor union.We believe that we have a good relationship with our employees. Legal Proceedings We are not currently a party to any material legal proceedings. -56- Table of Contents MANAGEMENT Our Board of Directors consists of nine (9) members:Larry Papasan, Scott M. W. Haufe, M.D., James R. Andrews, M.D., Jarrett Gorlin, Randal R. Betz, M.D., Major General C.A. “Lou” Hennies (retired), Thomas E. Hill, Steve Gorlin and John C. Thomas, Jr. Steve Gorlin is the father of Jarrett Gorlin, the Company’s Chief Executive Officer. Our current executive officers are Jarrett Gorlin, Chief Executive Officer, Patrick Kullmann, President and Chief Operating Officer, Charles Farrahar, Chief Financial Officer, Secretary, and Treasurer, and Dennis Moon, Senior Vice President. Directors and Executive Officers The following sets forth certain information about the directors and executive officers of the Company: Name Position(s) Age Steve Gorlin Director 77 Major General C.A. “Lou” Hennies
